Exhibit 10.1

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of April 4, 2007

among

ENBRIDGE ENERGY PARTNERS, L.P.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,
Swing Line Lender
and
an L/C Issuer,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as an L/C Issuer
and
Co-Documentation Agent

and

The Lenders Party Hereto

BANK OF MONTREAL,
Syndication Agent

TORONTO DOMINION (TEXAS) LLC,

 Co-Documentation Agent

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

WACHOVIA CAPITAL MARKETS, LLC

Co-Arrangers and Joint Bookrunners

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I.                                                     DEFINITIONS AND
ACCOUNTING TERMS

1

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

23

1.03

 

Accounting Terms

24

1.04

 

Rounding

24

1.05

 

References to Agreements and Laws

24

1.06

 

Letter of Credit Amounts

24

 

 

 

 

ARTICLE II                                                    THE COMMITMENTS
AND CREDIT EXTENSIONS

24

2.01

 

Committed Loans

24

2.02

 

Borrowings, Conversions and Continuations of Loans

25

2.03

 

Intentionally Blank

26

2.04

 

Letters of Credit

26

2.05

 

Swing Line Loans

32

2.06

 

Prepayments

35

2.07

 

Reduction or Termination of Commitments

35

2.08

 

Repayment of Loans

36

2.09

 

Interest

36

2.10

 

Fees

36

2.11

 

Computation of Interest and Fees

37

2.12

 

Evidence of Debt

37

2.13

 

Payments Generally

38

2.14

 

Sharing of Payments

40

2.15

 

Extension of Scheduled Maturity Date

40

2.16

 

Increase in Commitments

41

2.17

 

Term-Out Option

42

 

 

 

 

ARTICLE III.                                             TAXES, YIELD PROTECTION
AND ILLEGALITY

42

3.01

 

Taxes

42

3.02

 

Illegality

43

3.03

 

Inability to Determine Rates

44

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

44

3.05

 

Funding Losses

45

3.06

 

Matters Applicable to all Requests for Compensation

46

3.07

 

Survival

46

 

 

 

 

ARTICLE IV.                                             CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS

46

4.01

 

Conditions of Initial Credit Extension

46

4.02

 

Conditions to all Credit Extensions

47

 

 

 

 

ARTICLE V.                                                 REPRESENTATIONS AND
WARRANTIES

48

5.01

 

Existence, Qualification and Power; Compliance with Laws

48

5.02

 

Authorization; No Contravention

49

5.03

 

Governmental Authorization

49

5.04

 

Binding Effect

49

5.05

 

Financial Statements; No Material Adverse Effect

49

5.06

 

Litigation

50

5.07

 

No Default

50

5.08

 

Ownership of Property; Liens

50

 

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS

continued

5.09

 

Environmental Compliance

50

5.10

 

Insurance

50

5.11

 

Taxes

50

5.12

 

ERISA Compliance

51

5.13

 

Subsidiaries

51

5.14

 

Margin Regulations; Investment Company Act

51

5.15

 

Disclosure

51

 

 

 

 

ARTICLE VI.                                             AFFIRMATIVE COVENANTS

51

6.01

 

Financial Statements

51

6.02

 

Certificates; Other Information

52

6.03

 

Notices

53

6.04

 

Payment of Obligations

54

6.05

 

Preservation of Existence, Etc

54

6.06

 

Maintenance of Properties

54

6.07

 

Maintenance of Insurance

54

6.08

 

Compliance with Laws

54

6.09

 

Books and Records

55

6.10

 

Inspection Rights

55

6.11

 

Intentionally Blank

55

6.12

 

Use of Proceeds

55

6.13

 

Intentionally Blank

55

6.14

 

Incorporation of Certain More Restrictive Financial Provisions

55

 

 

 

 

ARTICLE VII.                                         NEGATIVE COVENANTS

56

7.01

 

Liens

56

7.02

 

Investments

57

7.03

 

Indebtedness

57

7.04

 

Mergers; Sale of Assets

60

7.05

 

Intentionally Blank

60

7.06

 

Intentionally Blank

60

7.07

 

Distributions

60

7.08

 

ERISA

61

7.09

 

Change in Nature of Business

61

7.10

 

Transactions with Affiliates

61

7.11

 

Burdensome Agreements

61

7.12

 

Use of Proceeds

61

7.13

 

Consolidated Leverage Ratio

61

7.14

 

Intentionally Omitted

62

7.15

 

Indebtedness of Non-OLP Subsidiaries

62

7.16

 

Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries

62

7.17

 

Swap Contracts

63

 

 

 

 

ARTICLE VIII.                                     EVENTS OF DEFAULT AND REMEDIES

63

8.01

 

Events of Default

63

8.02

 

Remedies Upon Event of Default

64

 

 

 

 

ARTICLE IX.                                            ADMINISTRATIVE AGENT

65

9.01

 

Appointment and Authority

65

9.02

 

Rights as a Lender

65

 

ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS

continued

9.03

 

Exculpatory Provisions

65

9.04

 

Reliance by Administrative Agent

66

9.05

 

Delegation of Duties

66

9.06

 

Resignation of Administrative Agent

67

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

67

9.08

 

No Other Duties, Etc.

68

9.09

 

Administrative Agent May File Proofs of Claim

68

 

 

 

 

ARTICLE X.                                                MISCELLANEOUS

68

10.01

Amendments, Etc.

68

10.02

Notices and Other Communications; Facsimile Copies

69

10.03

No Waiver; Cumulative Remedies

71

10.04

Attorney Costs, Expenses and Taxes

72

10.05

Indemnification by the Borrower; Reimbursement and Indemnification by Lenders

72

10.06

Payments Set Aside

74

10.07

Successors and Assigns

74

10.08

Confidentiality

78

10.09

Set-off

79

10.10

Interest Rate Limitation

79

10.11

Counterparts

79

10.12

Integration

79

10.13

Survival of Representations and Warranties

80

10.14

Severability

80

10.15

Foreign Lenders

80

10.16

Removal and Replacement of Lenders

81

10.17

Governing Law

81

10.18

Waiver of Right to Trial by Jury

82

10.19

No Advisory or Fiduciary Responsibility

82

10.20

USA PATRIOT Act Notice

82

10.21

ENTIRE AGREEMENT

83

SIGNATURES

S-1

 

iii


--------------------------------------------------------------------------------


TABLE OF CONTENTS

continued

EXHIBITS

 

 

 

Form of

 

 

A-1

Loan Notice

A-2

Swing Line Loan Notice

B-1

Loan Note

B-2

Swing Line Note

C

Compliance Certificate

D

Assignment and Assumption Agreement

E

Opinion of Counsel

F

Subordination Agreement

 

iv


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
April 4, 2007 is made and entered into by and among ENBRIDGE ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, and a L/C
Issuer, and WACHOVIA BANK, NATIONAL ASSOCIATION, as a L/C Issuer.

WHEREAS, the Borrower, the Administrative Agent, the other agents named therein
and the other financial institutions named and defined therein as Lenders
(collectively, the “Existing Lenders”) are parties to that certain Amended and
Restated Credit Agreement dated as of January 24, 2003, as amended, pursuant to
which the Existing Lenders provided extensions of credit to the Borrower (the
“Existing Credit Agreement”); and

WHEREAS, the Borrower, the Administrative Agent and the other parties hereto
desire to amend and restate the Existing Credit Agreement in its entirety in the
form of this amended and restated agreement; and

WHEREAS, after giving effect to the amendment and restatement of the Existing
Credit Agreement pursuant to the terms hereof, the Pro Rata Share (as herein
defined) of each Lender hereunder will be as set forth on Schedule 2.01 hereto.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

“Acquired Assets” has the meaning set forth in the definition of “Incremental
EBITDA”.

“Acquired Subsidiary” has the meaning set forth in the definition of
“Incremental EBITDA”.

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b) the date
designated by the Borrower as the termination date of such Acquisition Period,
or (c) the Quarter End Date on which the Borrower is in compliance with Section
7.13 as such compliance is determined as if such period was not the Acquisition
Period.  As used in this definition, “Specified Acquisition” means any one or
more transactions (a) consummated during a consecutive 9-month period pursuant
to which the Borrower or one or more of its Subsidiaries, or any combination of
the foregoing, directly or indirectly, whether in the form of capital
expenditure, an investment, a merger, a consolidation, an amalgamation or
otherwise and whether through a solicitation of tender of equity interests, one
or more negotiated block, market, private or other transactions, or any
combination of the foregoing, acquires for an aggregate purchase price of not
less than $50,000,000 (i) all or substantially all of the business or assets of
any other Person or operating division or business unit of any other Person or
(ii) more than 50% of the equity interests in any other Person and (b)
designated by the Borrower to the Administrative Agent as a “Specified
Acquisition” (such designation may be made at any time during an

1


--------------------------------------------------------------------------------


Acquisition Period that began on the Acquisition Closing Date for such Specified
Acquisition); provided that following a designation of a Specified Acquisition,
the Borrower may not designate a subsequent Specified Acquisition unless, after
the end of the most recent Acquisition Period there shall have occurred at least
one Quarter End Date on which the Borrower is in compliance with Section 7.13,
as such compliance is determined as if such period was not an Acquisition
Period.  As used in this definition, “Quarter End Date” means the last date of a
fiscal quarter.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent to be completed by the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent Fee Letter” has the meaning specified in Section 2.10(c).

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent permitted hereby) and each Arranger, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means at any time the sum of the Commitments of all the
Lenders under this Agreement.

“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below:

Applicable Rate

Pricing
Level

Debt Ratings
S&P/Moody’s

Facility
Fee Rate

Applicable Rate for
Eurodollar Loans*
and Applicable Rate
for Letters of Credit

Applicable
Rate for
Base Rate
Loans*

Utilization
Fee Rate

 

 

 

 

 

 

1

A/A2 or higher

.045%

.180%

-0-

.05%

2

A-/A3

.050%

.200%

-0-

.05%

3

BBB+/Baa1

.070%

.230%

-0-

.05%

4

BBB/Baa2

.090%

.310%

-0-

.05%

5

BBB-/Baa3

.110%

.440%

-0-

.05%

6

Lower than BBB-/Baa3 or unrated

.125%

.575%

-0-

.10%

 

2


--------------------------------------------------------------------------------


* Term-Out:  In the event the Borrower elects its Term-Out option pursuant to
Section 2.17, the Applicable Rate for Eurodollar Rate Loans and Base Rate Loans
shall be increased by 25 basis points, effective from and after the Revolving
Termination Date.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with Pricing Level 1 being the highest and
Pricing Level 6 being the lowest), unless there is a split in Debt Ratings of
more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arranger” means either Banc of America Securities LLC or Wachovia Capital
Markets, LLC, in their respective capacities as co-arrangers and joint
bookrunners.  As used herein, the term “Arranger” shall mean “each Arranger” or
the “applicable Arranger” as the context may require.

“Arranger Fee Letter” has the meaning specified in Section 2.10(c).

“Assignee Conditions” means, in relation to any Approved Fund that is
financially capable of performing the obligations of a Lender under this
Agreement, the conditions as follows:  (i) if a Lender assigns to such an
Eligible Assignee less than all of its Commitment and the Loans at the time
owing to it (or a participation in its L/C Obligations), any right of such
assigning Lender and such assignee to vote as a Lender, or any other direct
claim or right against the Borrower in relation to this Agreement, shall be
uniformly exercised or pursued by such assigning Lender and such assignee; and
(ii) such assignee shall not be entitled to payment from the Borrower under
Article III of amounts in excess of those payable to such Lender assignor under
such Article (determined without regard to such assignment or transfer).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel but expressly excludes the allocated cost of internal
legal services and all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries and Unrestricted Subsidiaries for the fiscal
year ended December 31, 2006, and the related consolidated statements of income
and cash flows for such fiscal year of such Persons.

“Bank of America” means Bank of America, N.A.

3


--------------------------------------------------------------------------------


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  Such prime rate is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
prime rate.  Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto, and
includes its successors and assigns permitted hereby, if any.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, each of (a) the state where the Administrative Agent’s Office is
located and (b) the City of Calgary, Alberta, Canada, and if such day relates to
any Eurodollar Rate Loan, it must also be a day on which dealings in Dollar
deposits are conducted by and between banks in the applicable offshore Dollar
interbank market.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders). 
Derivatives of such term shall have corresponding meaning.

“Change of Control” shall mean (i) the failure of Enbridge Energy Company, Inc.,
a Delaware corporation, or any other Person, in each case during the period that
such Person is the general partner of the Borrower, to constitute a Subsidiary
of Enbridge Inc., a corporation incorporated under the federal laws of Canada,
(ii) the failure of Enbridge Energy Company, Inc. or any other Subsidiary or
Subsidiaries of said Enbridge Inc. at any time to constitute all of the general
partners of the Borrower, or (iii) the failure of the Operating Partnership to
constitute a Subsidiary of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

4


--------------------------------------------------------------------------------


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01, as such amount may be
reduced or adjusted from time to time in accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consenting Lenders” has the meaning specified in Section 2.15(b).

“Consolidated” or “consolidated” when used with reference to a Subsidiary or an
Unrestricted Subsidiary means that such Subsidiary or Unrestricted Subsidiary is
consolidated for financial reporting purposes in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period, (b) consolidated interest expense
deducted in determining such Consolidated Net Income, (c) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, and (d) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income.

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following:  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder); (b) that portion of obligations with respect to capital
leases that are capitalized in the consolidated balance sheet of the Borrower
and its Subsidiaries; and (c) without duplication, the unpaid principal amount
of all Guarantee Obligations with respect to Indebtedness of the type specified
in subsections (a) and (b) above of Persons other than the Borrower or any of
its Subsidiaries and excluding in all cases (i) Qualifying Subordinated
Indebtedness owing to an Affiliate of the Borrower and (ii) to the extent
included in any of clauses (a) through (c) above, Designated Hybrid Securities.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Consolidated Operating Income, Consolidated Net Income shall be calculated by
including the Unrestricted Subsidiaries.

“Consolidated Net Worth” means, as to the Borrower at any date, the sum of (i)
the amount of partners’ capital of the Borrower determined as of such date in
accordance with GAAP, and (ii) Designated Hybrid Securities; provided, there
shall be excluded, without duplication, from such determination (to the extent
otherwise included therein) the amount of accumulated other comprehensive gain
or loss as of such date determined in accordance with GAAP.

“Consolidated Operating Income” means, for any period, (i) the sum of
Consolidated Net Income and consolidated interest expense for such period less
(ii) the sum of consolidated interest income and consolidated income classified
as “Other” for such period, and in each of the foregoing instances,

5


--------------------------------------------------------------------------------


“consolidated” refers to the Borrower, its Subsidiaries and Unrestricted
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swing
Line Borrowing, (c) an L/C Credit Extension, or (d) a conversion of Committed
Loans to Term Loans pursuant to Section 2.17.

“Daily Floating Eurodollar Rate” means, with respect to any Swing Line Loan for
each day that it is a Daily Floating Eurodollar Rate Loan, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) on such day (if such day is a Business
Day) or the immediately preceding Business Day (if such day is not a Business
Day), for U.S. dollar deposits with a term equivalent to one (1) month.  If such
rate is not available at such time for any reason, then the “Daily Floating
Eurodollar Rate” shall be the rate per annum determined by the Administrative
Agent in accordance with its usual practice to be the rate at which deposits in
U.S. dollars in same day funds in the approximate amount of the Daily Floating
Eurodollar Rate Loan being made, continued or converted by the Swing Line Lender
and with a term equivalent to one (1) month would be offered by the Swing Line
Lender’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) on such day (if such
day is a Business Day) or the immediately preceding Business Day (if such day is
not a Business Day).

“Daily Floating Eurodollar Rate Loan” means a Swing Line Loan that bears
interest at a rate based upon the Daily Floating Eurodollar Rate.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declining Lender” has the meaning specified in Section 2.15(a).

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations, or participations in
Swing Line Loans required to be funded by

6


--------------------------------------------------------------------------------


it hereunder within one Business Day following the date required to be funded by
it hereunder, unless cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day following the date when due, unless cured
or the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy, receivership or insolvency proceeding.

“Delegate” means Enbridge Energy Management, L.L.C., the delegate of the General
Partner, and its successors and permitted assigns.

“Designated Hybrid Securities” means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” for any Person means, with respect to any shares of any capital
stock, any units, any partnership interests or other equity securities or
ownership interests issued by such Person, (a) the retirement, redemption,
purchase, or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, (ii) the amount of taxes, based on or measured by income, and (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

“Eligible Assignee” means any Person that meets all of the requirements to be an
assignee under Section 10.07(b)(iii), and is not precluded by Section
10.07(b)(v) and 10.07(b)(vi) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary.

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of the Borrower is a counterparty thereto
or has Guarantee Obligations with respect thereto, (b) EPRM engages in no
business other than the entry into Swap Contracts and related documents,
instruments and agreements, and the performance of obligations and duties, the
taken of actions, and the exercise of rights, privileges, interests or benefits
under and incidental thereto, and (c) EPRM’s assets consist solely of Swap
Contracts and related documents, instruments and agreements, and

7


--------------------------------------------------------------------------------


rights, privileges, interests and benefits thereunder, and other assets related
to, or needed or needful for, the performance of obligations, taking of actions
or exercise of rights, privileges, interests or benefits thereunder or arising
under, or in connection with, revenues and operations with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any rules
and regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by the Borrower of liability with respect to a withdrawal by
the Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by the
Borrower of liability with respect to a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the incurrence by the Borrower of
liability with respect to the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the incurrence by the Borrower of liability with
respect to an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; and with respect to each of the occurrences described in
the presiding clauses (a) through (f), which could reasonably be expected to
have a Material Adverse Effect.

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans or Term Loans, as the case may be, shall mean
a Fixed Period Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan
when used in connection with Swing Line Loans shall mean a Daily Floating
Eurodollar Rate Loan.

“Event of Default” means any of the events or circumstances specified in Article
VIII.

“Excess Swap Termination Value” means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts (other
than EPRM Swap Contracts) pursuant to which one or more Subsidiaries of the
Borrower are obligated as a counterparty and for which no other Subsidiary of
the Borrower has a Guarantee Obligation with respect thereto, and (ii) all Swap
Contracts for which one or more Subsidiaries of the Borrower has a Guarantee
Obligation, in each case without duplication of any such Swap Contracts and
Guarantee Obligations with respect thereto over (b) $150,000,000.

“Existing Credit Agreement” has the meaning specified in the recitals hereof.

“Existing Lenders” has the meaning specified in the recitals hereof.

8


--------------------------------------------------------------------------------


“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date, including those
Letters of Credit described on Schedule 1.01.

“Excluded Subsidiary” means any Subsidiary which is subject to any Excluded
Subsidiary Transfer Restrictions; provided, however, that a Subsidiary that is
subject to Excluded Subsidiary Transfer Restrictions will not be deemed to be an
Excluded Subsidiary by reason of such Excluded Subsidiary Transfer Restrictions
if, after giving effect thereto, such Subsidiary is permitted to make the
payments, loans, advances and transfers of the type described in clauses (w),
(x), (y) and (z) of the definition of Intercompany Restrictions to the Borrower
or to at least one other Subsidiary that is not subject to any Excluded
Subsidiary Transfer Restrictions that restrict such Subsidiary’s ability to make
such payments, loans, advances and transfers to the Borrower.

“Excluded Subsidiary Transfer Restrictions” means restrictions of the type
described in clauses (w), (x), (y), or (z) of the definition of Intercompany
Restrictions, other than restrictions of the type described in clause (z) which
are otherwise excepted by any of clauses (B)(d), (B)(e), (B)(f), (B)(g), or
(B)(h), (a) which are set forth in agreements governing Refinancings of or other
amendments to Indebtedness of the Borrower that were not set forth in the
agreements governing such Indebtedness prior to such Refinancing or amendment,
or (b) which would be Intercompany Restrictions absent the exception set forth
in clause (B)(c) of Section 7.03(a)(i).

“Extension Effective Date” has meaning specified in Section 2.15(b).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Financial Restrictions” has the meaning specified in Section 6.14.

“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities.”

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Fixed Period Eurodollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent in
accordance with its usual practice to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Fixed Period Eurodollar Rate Loan being made,
continued or converted by the Person then serving as the Administrative Agent
and with a term equivalent to such Interest Period would be offered by such
Person’s London Branch (or if such Person has no London Branch, by the London
Branch of a major financial institution that is reasonably selected by the
Administrative Agent and

9


--------------------------------------------------------------------------------


reasonably acceptable to the Borrower) to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

“Foreign Lender” has the meaning specified in Section 10.15.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person (an “Obligor”), means, as of any date of
determination, the sum of (without duplication) the following:  (a) the
outstanding principal amount of all obligations of such Obligor, whether current
or long-term, for borrowed money, (b) that portion of obligations of such
Obligor with respect to capital leases that are capitalized in a balance sheet
of such Obligor; and (c) without duplication, the unpaid principal amount of all
Guarantee Obligations of such Obligor with respect to Indebtedness of the type
specified in subsections (a) and (b) above of Persons other than such Obligor.

 “GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation,
and after the date hereof, any one or more Subsidiaries of Enbridge Inc., a
corporation incorporated under the federal laws of Canada, that shall succeed
Enbridge Energy Company, Inc. in the capacity as general partner of the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation

10


--------------------------------------------------------------------------------


is assumed by such Person; provided, however, that the term “Guarantee
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

“Honor Date” has the meaning set forth in Section 2.04(c)(i).

“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions issued by the
Borrower or a Financing Vehicle.  “Financing Vehicle” means a business trust,
limited liability company, limited partnership or similar entity (i)
substantially all of the common equity, general partner or similar interests of
which are owned (either directly or indirectly through one or more Wholly-owned
Subsidiaries) at all times by the Borrower, (ii) that has been formed for the
sole purpose of issuing trust preferred securities or deferrable interest
subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower and (B) payments made from time to time on
such subordinated debt.  In order for any trust preferred securities or
deferrable interest subordinated debt to be considered “Hybrid Securities” for
purposes of this Agreement, not later than 20 Business Days prior to the
delivery of any Compliance Certificate (or such shorter time period as may be
agreed by the Administrative Agent), if the Borrower or any Financing Vehicle
has issued any trust preferred securities or deferrable interest subordinated
debt that it intends to treat as Hybrid Securities in connection with the
calculations set forth on such Compliance Certificate, the Borrower shall have
delivered to the Administrative Agent information sufficient to demonstrate that
the terms of such trust preferred securities or deferrable interest subordinated
debt, as the case may be, meet the criteria set forth in this definition.

“Incremental EBITDA” means, (i) as to any Person which becomes a Subsidiary (an
“Acquired Subsidiary”) as a result of an acquisition by the Borrower or a
Subsidiary of such Acquired Subsidiary, EBITDA of such Person for the four full
quarters ending immediately prior to the acquisition of such Acquired
Subsidiary, or (ii) in regard to the acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person (an “Acquired Asset”) by the Borrower or a Subsidiary, EBITDA with
respect to the Acquired Asset for the four full quarters ending immediately
prior to the acquisition of such Acquired Asset, as reasonably determined by the
Borrower and reasonably acceptable to the Administrative Agent.

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

(b)                                 any direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;

(c)                                  Intentionally Blank;

(d)                                 whether or not so included as liabilities in
accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services except trade accounts payable arising in
the ordinary course of business of such Person, and indebtedness (excluding

11


--------------------------------------------------------------------------------


prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(e)                                  capital leases;

(f)                                    all Guarantee Obligations of such Person
in respect of any of the foregoing; and

(g)                                 for the purposes of determining compliance
with the applicable provisions of Sections 7.15 or 7.16, obligations of such
Person under Swap Contracts, and Guarantee Obligations of such Person in respect
of Swap Contracts, but only to the extent of Excess Swap Termination Value.  For
purposes of Section 7.15, Indebtedness of the Non-OLP Subsidiaries shall be
calculated quarterly and include the Non-OLP Subsidiaries’ Ratable Share of
Excess Swap Termination Value as of the relevant quarter-end date of
determination, and for purposes of Section 7.16, Indebtedness of the Operating
Partnership and the Operating Partnership Subsidiaries shall be calculated
quarterly and include the Operating Partnership’s and the Operating Partnership
Subsidiaries’ Ratable Share of Excess Swap Termination Value as of the relevant
quarter-end date of determination.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person by its governing agreements and
applicable law except for customary exceptions acceptable to the Required
Lenders.  The amount of any capital lease as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.  The
amount of any net obligation under any Swap Contract, and the amount of any
Guarantee Obligations in respect of any Swap Contract, on any date shall be
deemed to be the Swap Termination Value of such Swap Contract as of such date.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Intercompany Restrictions” has the meaning set forth in Section 7.03(a)(i).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date; and (c) as to any Daily Floating Eurodollar Rate Loan, the
last Business Day of each calendar month.

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice, or (b) with respect to any Daily Floating
Eurodollar Rate Loan, the period commencing on the date such Daily Floating
Eurodollar Rate Loan commences and ending one Business Day thereafter; provided
that:

(i)                                     any Interest Period applicable to any
Fixed Period Eurodollar Rate Loan that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding

12


--------------------------------------------------------------------------------


Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

(ii)                                  any Interest Period applicable to any
Daily Floating Eurodollar Rate Loan that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day;

(iii)                               any Interest Period applicable to any Fixed
Period Eurodollar Rate Loan that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to the
provisions of clause (i) above, end on the last Business Day of the calendar
month at the end of such Interest Period; and

(iv)                              no Interest Period shall extend beyond the
Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning specified in Section 2.04(h).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funded
participation in any Unreimbursed Amount in accordance with Section
2.04(c)(iii).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means with respect to each Letter of Credit issued, or in the case
of each Existing Letter of Credit deemed issued, hereunder, either Bank of
America, Wachovia, or any other Lender that has agreed to issue a Letter of
Credit at the request of the Borrower and that is reasonably acceptable to the
Administrative Agent in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; provided
however, that the commitment of each of Bank of America and Wachovia to issue
Letters of Credit hereunder shall be limited to an aggregate maximum amount for
all such Letters of Credit issued and outstanding by Bank of America or
Wachovia, as applicable, that is equal to the lesser of (i) $750,000,000, and
(ii) 50% of the Aggregate Commitments as determined at the time of any proposed
issuance of a Letter of Credit.  As used herein, the term “the L/C Issuer” shall
mean “each L/C Issuer” or “the applicable L/C Issuer,” as the context may
require.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus to the extent
unreimbursed, the aggregate of all Unreimbursed Amounts, including, without
duplication, all L/C Borrowings and L/C Advances.  For purposes of computing the
undrawn face amount of any Letter of Credit, the face amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  For all purposes of
this Agreement, if on any date

13


--------------------------------------------------------------------------------


of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP
(including any modification in respect of Rule 3.14 of the ISP), such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit Effective Date” has the meaning set forth in the definition of
“Letter of Credit Sublimit.”

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and on terms satisfactory to such L/C Issuer and
the Borrower; provided, in the event of any conflict between such application
and agreement and the terms of this Agreement, the terms of this Agreement shall
control.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Commitments and $1,500,000,000.  The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

“Loan” means a loan made by a Lender to Borrower pursuant to Article II of this
Agreement, in the form of a Committed Loan, a Swing Line Loan, or, if the
Borrower elects its Term-Out option pursuant to Section 2.17, a Term Loan, each
of the foregoing types of Loans being mutually exclusive of the other types of
Loan.

“Loan Documents” means this Agreement, each Note, the Arranger Fee Letter, the
Agent Fee Letter, each Request for Credit Extension and each Compliance
Certificate.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Committed
Loans, (b) a conversion of Committed Loans or Term Loans, as the case may be,
from one Type to the other, or (c) a continuation of Committed Loans or Term
Loans, as the case may be, as the same Type, pursuant to

14


--------------------------------------------------------------------------------


Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1 or if telephonic, shall be immediately followed by written notice in
the form of Exhibit A-1; provided, any such telephone notice shall be
irrevocable when given notwithstanding that it is required to be so confirmed in
writing.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
prospects or assets of the Borrower and its consolidated Subsidiaries (other
than the Unrestricted Subsidiaries) taken as a whole; (b) a material impairment
of the ability of the Borrower to pay any Obligation when due or otherwise to
perform its material obligations under this Agreement or any Note; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or any Note.

“Material Project” means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

(A)                              prior to the Commercial Operation Date of such
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs) a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts relating to such Material Project (or negotiated
settlements in place in connection with such Material Project which the Borrower
has demonstrated to the reasonable satisfaction of the Administrative Agent have
the same effect), the creditworthiness of the other parties to such contracts,
and projected revenues from such contracts, capital costs and expenses,
scheduled Commercial Operation Date, oil and gas reserve and production
estimates, commodity price assumptions and other factors deemed appropriate by
the Administrative Agent) which may, at the Borrower’s option, be added to
Consolidated EBITDA for the fiscal quarter in which construction or expansion of
such Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but without duplication of any
actual Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date (as used in this
Agreement, references to “scheduled Commercial Operation Date” mean the
scheduled Commercial Operation Date as reflected in the request from the
Borrower to the Administrative Agent for approval of the applicable Material
Project EBITDA Adjustments), then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B)                                beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project (determined in the same manner set forth in clause (A) above)
for the balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for such fiscal quarters.

15


--------------------------------------------------------------------------------


Notwithstanding the foregoing:

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

(a)                                  at least 20 days prior to the delivery of
any Compliance Certificate (or such shorter time period as may be agreed by the
Administrative Agent) to the extent Material Project EBITDA Adjustments will be
made to Consolidated EBITDA in determining compliance with Section 7.13, the
Borrower shall have delivered to the Administrative Agent a written request for
Material Project EBITDA Adjustments setting forth (i) the scheduled Commercial
Operation Date for such Material Project, (ii) information regarding such
scheduled Commercial Operation Date sufficient to demonstrate that such date
meets the criteria sets forth in the definition of Commercial Operation Date,
(iii) pro forma projections of Consolidated EBITDA attributable to such Material
Project, (iv) information, as applicable, regarding (A) customer contracts
relating to such Material Project (or negotiated settlements in connection with
such Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, (E) oil and gas reserve and production estimates, and (F) commodity
price assumptions, and (v) such other information previously requested by the
Administrative Agent which it reasonably deemed necessary to approve such
Material Project EBITDA Adjustments, and

(b)                                 prior to the date any Compliance Certificate
is required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 25% of the
total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any adjustments for acquisitions pursuant to clause (1) of
the definition of Pro Forma EBITDA).

“Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Borrower, its Consolidated Subsidiaries
and its Consolidated Unrestricted Subsidiaries, (b) contributed 10% or more of
Consolidated Operating Income for any fiscal quarter during the four fiscal
quarters most recently ended of the Borrower, its Consolidated Subsidiaries and
its Consolidated Unrestricted Subsidiaries, or (c) is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to
the Securities Act of 1933, as amended, as such Regulation is in effect on any
date of determination.  A Subsidiary will be deemed to have become a Material
Subsidiary on either (i) the date of its acquisition or formation, if after
giving effect to such acquisition or formation, it constitutes a Material
Subsidiary, as reasonably determined by the Borrower and reasonably acceptable
to the Administrative Agent, or, if applicable (ii) the 75th day following the
end of each of the first 3 fiscal quarters of the Borrower or the 120th day
following the end of each fiscal year of the Borrower, as applicable, if as of
the immediately preceding quarter-end or year-end, as applicable, and based on
the financial statements prepared for such ending quarterly or annual period, it
constituted a Material Subsidiary, as reasonably determined by the Borrower and
reasonably acceptable to the Administrative Agent.

“Maturity Date” means the earlier of (i) the Scheduled Maturity Date or (ii) the
date upon which the Commitments may be terminated in accordance with the terms
hereof; provided, however, that if the

16


--------------------------------------------------------------------------------


Borrower exercises the Term-Out option pursuant to Section 2.17, the “Maturity
Date” shall mean the Term Loan Maturity Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof, or if no such successor, any other debt rating agency
selected by the Borrower and approved by the Required Lenders.

“Mortgage” shall mean, collectively, the mortgage, security agreement and
fixture filings between the Operating Partnership and the Trustee, each dated as
of December 12, 1991, as amended, modified or supplemented from time to time and
in effect, and covering assets located in Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota and Wisconsin.

“Mortgage Note Agreements” shall mean, collectively, those certain Note
Agreements, each dated as of December 12, 1991, between the Operating
Partnership and each of the respective purchasers of the Mortgage Notes, as
amended, modified or supplemented from time to time and in effect.

“Mortgage Notes” shall mean, collectively, the promissory notes aggregating
$310,000,000 principal amount issued pursuant to the Mortgage Note Agreements,
dated December 12, 1991 and executed by the Operating Partnership, together with
and any loan agreement and security documents executed in connection therewith,
any and all instruments given in renewal, extension, modification, or
rearrangement of or in substitution or replacement for any one or more of the
foregoing described promissory notes and other documents, whether given to the
original purchaser thereof (or its designee) or any other Person and other
documents.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

“Net Tangible Assets” means tangible assets of the Borrower and its Subsidiaries
(for the avoidance of doubt, excluding the Unrestricted Subsidiaries) on a
consolidated basis.

“Non-OLP Consolidated Net Income” means, for any period, the net income of the
Non-OLP Subsidiaries from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period.

“Non-OLP Indebtedness Limitation” has the meaning specified in Section 7.15.

“Non-OLP Inter-Company Indebtedness” means Indebtedness owed by a Non-OLP
Subsidiary to the Borrower or to a Wholly-Owned Non-OLP Subsidiary (other than,
for the avoidance of doubt, an Unrestricted Subsidiary).

“Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, (a) Non-OLP Consolidated Net Income,
plus (b) to the extent actually deducted in determining such Non-OLP
Consolidated Net Income, interest expense (and in the case of capital leases the
portion of rent expense that is treated as interest in accordance with GAAP),
income taxes, depreciation and amortization for the Non-OLP Subsidiaries for
such period, calculated on a pro forma basis making adjustments for acquisitions
of any Person or all or substantially all of the business or assets of any other
Person or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.

17


--------------------------------------------------------------------------------


“Non-OLP Subsidiaries” means Subsidiaries (for the avoidance of doubt, excluding
Unrestricted Subsidiaries) of the Borrower other than the Operating Partnership
and Operating Partnership Subsidiaries.

“Note” means, a promissory note made by the Borrower in favor of a Lender (other
than the Swing Line Lender) evidencing Loans made by such Lender, substantially
in the form of Exhibit B-1, or a promissory note made by the Borrower in favor
of the Swing Line Lender evidencing Swing Line Loans made by the Swing Line
Lender, substantially in the form of Exhibit B-2, as the context may require.

“Obligations” means all advances to, and debts, liabilities and obligations of
the Borrower arising under any Loan Document, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding.

“OLP Indebtedness Limitation” has the meaning specified in Section 7.16.

“OLP Inter-Company Indebtedness” means Indebtedness owed by the Operating
Partnership or by an Operating Partnership Subsidiary to the Borrower, to the
Operating Partnership, or to a Wholly-Owned Operating Partnership Subsidiary
(other than, for the avoidance of doubt, an Unrestricted Subsidiary).

“Operating Partnership” means Enbridge Energy, Limited Partnership, a Delaware
limited partnership, a Subsidiary of the Borrower.

“Operating Partnership Subsidiary” means any Subsidiary (for the avoidance of
doubt, excluding Unrestricted Subsidiaries) of the Operating Partnership.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Outstanding Amount” means (i) with respect to Committed Loans, Swing Line Loans
and Term Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans, Swing Line Loans and Term Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

18


--------------------------------------------------------------------------------


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of (or
if such plan were terminated would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA at any time during the
immediately preceding five plan years.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma EBITDA” means, at the time of any determination thereof, without
duplication, Consolidated EBITDA for the preceding four quarters ending on such
date (the “Subject Period”), calculated on a pro forma basis (1) at the
Borrower’s option, making adjustments for acquisitions of any Person or all or
substantially all of the business or assets of any other Person or the operating
division or business unit of any Person made during such Subject Period, to the
extent not reflected in such Consolidated Net Income, and (2) at the Borrower’s
option, making Material Project EBITDA Adjustments.  If any Subsidiary is an
Excluded Subsidiary on both (i) the last day of a Subject Period and (ii) on the
date (as used in this paragraph, the “Determination Date”) that is the earlier
of (x) the date that the Borrower delivers a Compliance Certificate pursuant to
Section 6.02(b) for such Subject Period and (y) the date that the Borrower is
required to deliver such Compliance Certificate pursuant to Section 6.02(b),
then the net income of such Subsidiary shall not be included in the calculation
of Consolidated Net Income for such Subject Period and such Subsidiary’s
interest expense, income taxes, depreciation and amortization shall not be added
to Consolidated Net Income pursuant to clause (b) above.  If a Subsidiary is not
an Excluded Subsidiary on the last day of the Subject Period, or if such
Subsidiary is an Excluded Subsidiary on the last day of a Subject Period but is
no longer an Excluded Subsidiary on the Determination Date, then such Subsidiary
will not be considered an Excluded Subsidiary during any part of the Subject
Period, its net income will be included in the calculation of Consolidated Net
Income for the Subject Period to the same extent as if it had not been an
Excluded Subsidiary during any part of the Subject Period, and its interest
expense, income taxes, depreciation and amortization will be added to
Consolidated Net Income pursuant to clause (b) above.  For the avoidance of
doubt, and by way of an example (but not exhaustive of all other applicable
examples), the EBITDA for a Subject Period which is attributable to a
Subsidiary, that at any time during that Subject Period was an Excluded
Subsidiary, shall nonetheless be included in the Pro Forma EBITDA for such
Subject Period if, on either the last day of the Subject Period or the
Determination Date such Subsidiary is, for whatever reason, no longer an
Excluded Subsidiary, including by reason of discharging the Indebtedness that
imposed the applicable Excluded Subsidiary Transfer Restriction or Excluded
Subsidiary Transfer Restrictions or having otherwise terminated the application
of all related provisions that imposed such restriction or restrictions.

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Commitments set forth opposite the name of
such Lender on Schedule 2.01, as such share may be adjusted as contemplated
herein.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower owing to a Subsidiary or other Affiliate of the Borrower (in each case,
other than an Unrestricted Subsidiary)

19


--------------------------------------------------------------------------------


provided that (i) such Indebtedness has a maturity date of at least six months
subsequent to the Maturity Date, (ii) interest accruing on such Indebtedness is,
at the option of the Borrower payable not in cash but in additional Indebtedness
of like tenor and term, (iii) no amortization of principal of such Indebtedness
is scheduled prior to the date that is at least six months subsequent to the
Scheduled Maturity Date, (iv) no Subsidiary of the Borrower has any Guarantee
Obligation or other repayment obligation with respect thereto, and (v) such
Indebtedness is expressly subordinated to the Obligations under the Loan
Documents pursuant to a subordination agreement in the form of Exhibit F hereto.

“Ratable Share of Excess Swap Termination Value” means, as of any quarter-end
date of determination:

(a)                                  for the Non-OLP Subsidiaries, an amount
equal to (i) the sum of (A) the net aggregate Swap Termination Value of all Swap
Contracts pursuant to which any Non-OLP Subsidiary is obligated as a
counterparty and (B) the net aggregate Swap Termination Value of all Swap
Contracts for which any Non-OLP Subsidiary has a Guarantee Obligation, in each
case without duplication of any such Swap Contracts and Guarantee Obligations
with respect thereto, divided by the sum of (A) the net aggregate Swap
Termination Value of all Swap Contracts pursuant to which any Subsidiary is
obligated as a counterparty and (B) the net aggregate Swap Termination Value of
all Swap Contracts for which any Subsidiary has a Guarantee Obligation, in each
case without duplication of any such Swap Contacts and Guarantee Obligations
with respect thereto (the “Aggregate Subsidiary Swap Obligations”), times (ii)
the Excess Swap Termination Value as of such date; and

(b)                                 for the Operating Partnership and the
Operating Partnership Subsidiaries, an amount equal to (i) the sum of (A) the
net aggregate Swap Termination Value of all Swap Contracts pursuant to which any
of the Operating Partnership or any Operating Partnership Subsidiary is
obligated as a counterparty and (B) the net aggregate Swap Termination Value of
all Swap Contracts for which any of the Operating Partnership or any Operating
Partnership Subsidiary has a Guarantee Obligation, in each case without
duplication of any such Swap Contracts and Guarantee Obligations with respect
thereto, divided by the Aggregate Subsidiary Swap Obligations (as defined in
clause (a) above), times (ii) the Excess Swap Termination Value as of such date.

“Refinancing” means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate to more than 50%.

20


--------------------------------------------------------------------------------


“Responsible Officer” means the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of the Borrower, the General Partner or the Delegate.

“Restrictive Agreement” has the meaning set forth in Section 6.14(i).

“Revolving Termination Date” has the meaning set forth in Section 2.17.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof, or if no
such successor, any other debt rating agency selected by the Borrower and
approved by the Required Lenders.

“Scheduled Maturity Date” means April 4, 2012, or such later date to which the
tenor of Commitments may be extended in accordance with Section 2.15.

“Senior Indenture” means that certain Indenture dated September 15, 1998
providing for the issuance of senior debt securities of the Operating
Partnership, which indenture is between the Operating Partnership, as issuer,
and JPMorgan Chase Bank, N.A., successor to The Chase Manhattan Bank, as
trustee.

“Senior Unsecured Notes” means, collectively, the following:  (a) the 7% senior
notes due 2018 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; (b) the 7 1/8% senior
notes due 2028 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; (c) the 7.9% senior
notes due 2012 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; and (d) such other
senior unsecured notes issued by the Operating Partnership on or after the
Closing Date pursuant to the Senior Indenture.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  In the definition of “Unrestricted Subsidiaries”, the term
“Subsidiary” means each Subsidiary of the Borrower.  In all other provisions of
this Credit Agreement and the other Loan Documents, the term “Subsidiary” does
not include any Unrestricted Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

21


--------------------------------------------------------------------------------


agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of each Swap Contract, after taking
into account the effect of any netting agreement related to such Swap Contract,
(a) for any date on or after the date there has been an early termination of the
transactions under such Swap Contract and a termination value has been
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include any Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments. .

“Term Loans” means the term loans made by the Lenders pursuant to Section 2.17.

“Term Loan Maturity Date” means the date that is one year after the Scheduled
Maturity Date.

“Term-Out” has the meaning set forth in Section 2.17.

“Threshold Amount” means $25,000,000.

“Total Capitalization” means, at any date, the total of (i) Consolidated Funded
Debt plus (ii) Consolidated Net Worth.

“Type” means, (a) with respect to a Committed Loan or a Term Loan, as the case
may be, its character as a Base Rate Loan or a Fixed Period Eurodollar Rate
Loan, and (b) with respect to a Swing Line Loan, its character as a Base Rate
Loan or a Daily Floating Eurodollar Rate Loan.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower that is
designated to the Administrative Agent in writing by the Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted Subsidiary if, (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, (ii) the creation, formation or acquisition of such Subsidiary would
not otherwise be permitted under

22


--------------------------------------------------------------------------------


Section 7.04 hereof, (iii) the creation, acquisition or formation of such
Subsidiary would not be permitted under the Mortgage Note Agreements or any
other material contract or agreement to which the Borrower is a party, or (iv)
based on the financial statements most recently delivered pursuant to Section
6.01 or the good faith determination by the Borrower, such Subsidiary is a
Material Subsidiary.  If an Unrestricted Subsidiary becomes a Material
Subsidiary, such Subsidiary shall no longer be deemed an Unrestricted
Subsidiary.

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Loans (including for purposes of this definition, such Lender’s risk
participation in outstanding Swing Line Loans), plus (B) such Lender’s Pro Rata
Share of the Outstanding Amount of L/C Obligations, then constitutes of (ii) the
Outstanding Amount of all Loans and L/C Obligations; provided, however, that if
any Lender has failed to fund any portion of the Loans or participations in L/C
Obligations required to be funded by it hereunder, such Lender’s Voting
Percentage shall be deemed to be zero percent (0%), and the respective Pro Rata
Shares and Voting Percentages of the other Lenders shall be recomputed for
purposes of this definition and the definition of “Required Lenders” without
regard to such Lender’s Commitment or the outstanding amount of its Loans, and
L/C Advances, as the case may be.

“Wachovia” means Wachovia Bank, National Association.

“Wholly-Owned” when used to describe a Subsidiary means that all of the equity
of such Subsidiary is wholly owned by the Borrower, either directly or
indirectly through another wholly-owned Subsidiary of the Borrower.

1.02                        Other Interpretive Provisions.

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b)                                 (i)                                     The
words “herein” and “hereunder” and words of similar import when used in any Loan
Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

(ii)                                  Unless otherwise specified herein,
Article, Section, Exhibit and Schedule references are to this Agreement.

(iii)                               The term “including” is by way of example
and not limitation.

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced.

(v)                                 The verb “continue”, and its usage in
correlative forms, with reference to a Default or an Event of Default, shall
mean that such Default or Event of Default has occurred and continues and, if
applicable, after the passage of the applicable notice or cure period continues
uncured, unwaived or otherwise unremedied, or with respect to the event or
circumstance giving rise thereto, and after the passage of the applicable notice
or cure period, continues uncured, unwaived or otherwise unremedied.

23


--------------------------------------------------------------------------------


(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

(d)                                 Section headings herein and the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

1.03                        Accounting Terms.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data required to be submitted pursuant to this Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to documents (including the Loan
Documents) shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document, and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any related Letter of Credit Application or other document
related thereto which has been entered into by the Borrower and the LC Issuer,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of and available under such Letter of Credit after giving effect to each such
increase, whether or not such maximum stated amount is in effect at such time,
other than as a result of the expiration of the applicable Letter of Credit.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each, a
“Committed Loan”) to the Borrower from time to time on any Business Day during
the period from the Closing Date to the Maturity Date, in an aggregate amount
for all Loans not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing, (i)
the aggregate Outstanding Amount of all Loans and L/C Obligations shall not
exceed the Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

24


--------------------------------------------------------------------------------


2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

(a)                                  Each Borrowing (other than an L/C
Borrowing), each conversion of Committed Loans or Term Loans, as the case may
be, from one Type to the other, and each continuation of Committed Loans or Term
Loans, as the case may be, as the same Type shall be made upon the relevant
Borrower’s irrevocable notice to the Administrative Agent.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m., New York
time, (i) three Business Days prior to the requested date of any such Borrowing
of, conversion to or continuation of any such Eurodollar Rate Loans or of any
conversion of any such Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Committed Base Rate Loans.  Each Borrowing
of, conversion to or continuation of any such Eurodollar Rate Loans shall be in
a principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Borrowing of or conversion to any such Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Committed Loans or Term Loans, as the case may be,
from one Type to the other, or a continuation of Committed Loans or Term Loans,
as the case may be, as the same Type, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans or Term Loans, as the case may be,
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Committed Loans or Term Loans, as the case may be, are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan or
Term Loan, as the case may be, in a Loan Notice or if the Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Committed Loans or Term Loans, as the case may be, shall be made or continued
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m., New York time, on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default or Event of Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted to Base Rate Loans at the end of the
respective Interest Periods therefor, if at the end of such periods, a Default
or an Event of Default is then in existence.

25


--------------------------------------------------------------------------------


(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any Fixed
Period Eurodollar Rate Loan upon determination of such interest rate.  The
determination of the Fixed Period Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  The Administrative Agent
shall notify the Borrower and the Lenders of any change in its referenced prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)                                  After giving effect to all Borrowings, all
conversions of Committed Loans or Term Loans, as the case may be, from one Type
to the other, and all continuations of Committed Loans or Term Loans, as the
case may be, as the same Type, there shall not be more than 5 Interest Periods
in effect with respect to Committed Loans or Term Loans, as the case may be.

2.03                        Intentionally Blank.

2.04                        Letters of Credit.

(a)                                  The Letter of Credit Commitment.

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the Outstanding Amount of all L/C
Obligations and all Loans would exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans,
would exceed such Lender’s Commitment, or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii)                                  No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed

26


--------------------------------------------------------------------------------


loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

(B)                                the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date;

(C)                                the expiry date of such requested Letter of
Credit would occur (1) after the Letter of Credit Expiration Date, unless all
the Lenders have approved such expiry date or (2) after any Scheduled Maturity
Date applicable to any Declining Lender, unless the amount of such Letter of
Credit together with all other L/C Obligations outstanding on the date of
issuance of such Letter of Credit is equal to or less than the aggregate
Commitments of all Lenders who shall remain party, and additional Persons who
shall become Lenders party, to this Agreement subsequent to the Scheduled
Maturity Date that immediately precedes the expiry date of such Letter of
Credit;

(D)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

(E)                                 such Letter of Credit is in a face amount
less than $100,000, in the case of a commercial Letter of Credit, or $500,000,
in the case of any other type of Letter of Credit, or is to be denominated in a
currency other than Dollars; or

(F)                                 a default of any Lender’s obligations to
fund under Section 2.04(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

(iii)                               No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such L/C Application must be received by
the L/C Issuer and the Administrative Agent not later than 11:00 a.m., New York
time, at least two Business Days (or such later date and time as the L/C Issuer
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; (H) if
the Borrower desires any modification in respect of Rule 3.14 of the ISP, a
description of such modification; and (I) such other matters as the L/C Issuer
may require.  In the case of a request for an amendment of any outstanding
Letter

27


--------------------------------------------------------------------------------


of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment (including any modification in respect of
Rule 3.14 of the ISP, if so requested by the Borrower); and (D) such other
matters as the L/C Issuer may require.

(ii)                                  Promptly after its receipt of a Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)                                  Drawings and Reimbursements; Funding of
Participations.

(i)                                     Upon any drawing under any Letter of
Credit, the issuing L/C Issuer shall notify the Borrower and the Administrative
Agent thereof.  If the L/C Issuer gives notice to the Borrower prior to 11:00
a.m., New York time, on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent, on the Honor Date, in an amount
equal to the amount of such drawing;  and if such L/C Issuer shall give notice
to the Borrower at or after such time, the Borrower shall make such
reimbursement by 11:00 a.m., New York time on the following Business Day.  If
the Borrower fails to so reimburse the L/C Issuer by the applicable time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)                                  Each Lender (including the Lender acting
as an L/C Issuer) shall upon receipt of any notice pursuant to Section
2.04(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m., New York
time, on the Business Day specified in such notice by the Administrative Agent
if such notice is received by 12:00 noon

28


--------------------------------------------------------------------------------


on such day and otherwise by 1:00 p.m. on the next Business Day, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)                               With respect to any Unreimbursed Amount that
is not fully paid by a Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so paid, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

(iv)                              Until each Lender funds its Base Rate Loan
pursuant to clause (ii),or L/C Advance pursuant to clause (iii), of this Section
2.04(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.

(v)                                 Each Lender’s obligation to make Base Rate
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d)                                 Repayment of L/C Advances.

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s Base Rate Loan in accordance with Section 2.04(c)(ii) or its L/C
Advance in respect of such payment in accordance with Section 2.04(c)(iii),

29


--------------------------------------------------------------------------------


if the Administrative Agent receives for the account of the L/C Issuer any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to Section
2.04(c)(i) is required to be returned, each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect and
such payments shall constitute L/C Advances hereunder with respect to such
Lenders.

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse an L/C Issuer for each drawing under each Letter of
Credit that it has requested to be issued, and to repay each such L/C Borrowing
and each drawing under a Letter of Credit that is paid by a corresponding
Borrowing of Loans or L/C Advances, shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower, except for the gross negligence, willful misconduct
or violation of Law by the L/C Issuer in connection with its payment of a Letter
of Credit.

The Borrower shall promptly examine a copy of each Letter of Credit that is has
requested to be issued and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower shall immediately notify the

30


--------------------------------------------------------------------------------


applicable L/C Issuer and such L/C Issuer will correct such noncompliance in
conformity with the Borrower’s instruction or as otherwise agreed between the
Borrower and such L/C Issuer, subject to the terms hereof.  The Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuer and
its correspondents unless such notice is immediately given as aforesaid.

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, an L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  No Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence, willful misconduct
or violation of Law; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct, gross negligence or violation of Law or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and until such borrowing has been reimbursed or otherwise paid
(including pursuant to a Borrowing), or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall, upon the Administrative Agent’s
request, immediately Cash Collateralize the then Outstanding Amount of all such
L/C Obligations (in an amount equal to such Outstanding Amount).  The Borrower
hereby grants the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a Lien on its interest in such Cash Collateral to secure the
outstanding and unpaid amount of a L/C Borrowing or Letter of Credit remaining
outstanding as of the Letter of Credit Expiration Date, in each case as referred
to in clause (i) or (ii) of this Section; provided that when such amount shall
no longer be outstanding and unpaid, such Cash Collateral shall be released from
such Lien and returned to the Borrower.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America or other
institutions satisfactory to the Administrative Agent.

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower with the consent
of the Required Lenders when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby

31


--------------------------------------------------------------------------------


Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) (the “ISP”) shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance shall apply to each commercial Letter of Credit.

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued at its request equal to the Applicable Rate for Letters of Credit
multiplied by the actual daily maximum amount available to be drawn under such
Letter of Credit.  Such fee for each Letter of Credit shall be due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date.  If there is any change in the
Applicable Rate during any quarter, the actual daily amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.  For
purposes of computing the “actual daily maximum amount available to be drawn”
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate specified in the Arranger Fee Letter,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit issued at the Borrower’s request, as
provided in the Arranger Fee Letter, due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, and on
the Letter of Credit Expiration Date.  In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit issued at its request
as from time to time in effect.  Such fees and charges are due and payable on
demand and are nonrefundable.

(k)                                  Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

2.05                        Swing Line Loans.

(a)                          The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the period from the Closing Date to the Maturity Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Committed Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the aggregate Outstanding Amount shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the

32


--------------------------------------------------------------------------------


foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  The Borrower will have the option to choose
whether the Swing Line Loan is a (1) Base Rate Loan, or a (2) Daily Floating
Eurodollar Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b)                         Borrowing Procedures; Conversion to Base Rate.  Each
Swing Line Borrowing, and each conversion of Swing Line Borrowings from one Type
to the other, shall be made upon the Borrower’s irrevocable notice to the Swing
Line Lender and the Administrative Agent, which may be given by telephone. Each
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing or conversion date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing or conversion date, which shall be a
Business Day, and (iii) whether the Loan is a Base Rate Loan or a Daily Floating
Eurodollar Rate Loan.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.  Each Swing Line Loan accruing interest at the
Daily Floating Eurodollar Rate shall continue to accrue interest as a Daily
Floating Eurodollar Rate Loan at the end of each of its Interest Period unless
and until (i) the Borrower has given notice of conversion to a Base Rate Loan in
accordance with this Section 2.05(b), or (ii) such Swingline Loan is refinanced
pursuant to Section 2.05(c).

(c)                          Refinancing of Swing Line Loans.

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be

33


--------------------------------------------------------------------------------


deemed to have made a Base Rate Committed Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing in accordance with Section 2.05(c)(i),
the request for Base Rate Committed Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in
respect of such participation.

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d)                         Repayment of Participations.

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share thereof in the
same funds as those received by the Swing Line Lender.

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing

34


--------------------------------------------------------------------------------


Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)                          Interest for Account of Swing Line Lender.  The
Swing Line Lender shall be responsible for invoicing the Borrower for interest
on the Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan
or risk participation pursuant to this Section 2.05 to refinance such Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.

(f)                            Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

2.06                        Prepayments.

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans or Term Loans, as the case may be, in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (B)
one Business Day prior to any date of prepayment of Base Rate Loans; (ii) any
prepayment of Fixed Period Eurodollar Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of Fixed Period Eurodollar Rate Loans shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans or Term Loans, as the case may be, of the Lenders
in accordance with their respective Pro Rata Shares.

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty (other than amounts required pursuant to Section 3.05); provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)                                  If for any reason the Outstanding Amount of
all Loans and L/C Obligations at any time exceeds the Commitments then in
effect, the Borrower shall immediately prepay its Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

2.07                        Reduction or Termination of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or permanently reduce the Aggregate Commitments to an amount not
less than the then Outstanding Amount of all Loans and L/C Obligations; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m., five Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof.  The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of

35


--------------------------------------------------------------------------------


the Aggregate Commitments.  Once reduced in accordance with this Section, the
Aggregate Commitments may not be increased.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share.  All facility fees and utilization fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.08                        Repayment of Loans.

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date which were made to it.

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

2.09                        Interest.

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Fixed Period Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Fixed Period Eurodollar Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to (1) the Base
Rate plus the Applicable Rate, or (2) the Daily Floating Eurodollar Rate plus
the Applicable Rate.

(b)                                 In the event any amount due hereunder or
under any other Loan Document (including, without limitation, any interest
payment) is not paid when due (whether by acceleration or otherwise), the
Borrower shall pay interest on such unpaid amount (including, without
limitation, interest on interest) at a fluctuating interest rate per annum equal
to the Default Rate to the fullest extent permitted by applicable Law.  Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

2.10                        Fees.

In addition to certain fees described in subsections (i) and (j) of Section
2.04:

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a facility fee equal to the Applicable Rate multiplied by the
actual daily amount of the Commitments, regardless of usage; provided that if
the Borrower has exercised its option to Term-Out pursuant to Section 2.17, then
after the Revolving Termination Date the facility fee shall be equal the
Applicable Rate times the principal balance of the Term Loans from time to time
outstanding.  The facility fee shall accrue at all times from the Closing Date
until the Maturity Date and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date. 
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate

36


--------------------------------------------------------------------------------


separately for each period during such quarter that such Applicable Rate was in
effect.  The facility fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

(b)                                 Utilization Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a utilization fee equal to the Applicable Rate multiplied by the
actual daily aggregate Outstanding Amount of Loans and L/C Obligations for each
day that such aggregate Outstanding Amount exceeds 50% of the Aggregate
Commitments; provided that if the Borrower has exercised its option to Term-Out
pursuant to Section 2.17, then after the Revolving Termination Date the
utilization fee shall be equal the Applicable Rate multiplied by the actual
daily aggregate outstanding principal balance of the Term Loans for each day
that such outstanding amount exceeds 50% of the Aggregate Commitments in effect
on the Revolving Termination Date.  The utilization fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date.  The utilization fee shall be calculated quarterly in
arrears.  The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

(c)                                  Other Fees.  The Borrower shall pay (i) a
fee to each Arranger for its own account, in the amounts and at the times
specified in the letter agreement, dated March 14, 2007 (the “Arranger Fee
Letter”) among the Borrower, Bank of America, Wachovia, and the Arrangers, and
(ii) an agency fee to the Administrative Agent for the Administrative Agent’s
own account, in the amounts and at the times specified in the letter agreement,
dated March 14, 2007 (the “Agent Fee Letter”), between the Borrower, Bank of
America Securities LLC and the Administrative Agent.

2.11                        Computation of Interest and Fees.  Computation of
interest on Base Rate Loans shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed.
 Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

2.12                        Evidence of Debt.

(a)                                  The Credit Extensions made by (i) each
Lender (other than, for the avoidance of doubt, the Swing Line Lender) shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business and (ii) the Swing
Line Lender shall be evidenced by one or more accounts or records maintained by
the Swing Line Lender and by the Administrative Agent in the ordinary course. 
The accounts or records maintained by the Administrative Agent, each such Lender
and the Swing Line Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by such Lenders and the Swing Line Lender
to the Borrower and the interest and payments thereon.  Any failure so to record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loans and L/C Obligations.  In the event of any conflict between the accounts
and records maintained by any such Lender or the Swing Line Lender, as the case
may be, and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall be
presumed to be prima facie evidence of such matters absent manifest error.  Upon
the request of any such Lender or the Swing Line Lender, as the case may be,
made through the Administrative Agent, such Lender’s Loans or the Swing Line
Lender’s Loans, as the case may be, may

37


--------------------------------------------------------------------------------


be evidenced by a Note, in addition to such accounts or records.  Each such
Lender and the Swing Line Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of the applicable
Loans and payments with respect thereto.

(b)                                 In addition to the accounts and records
referred to in Section 2.12(a), each Lender, the Swing Line Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender and the
Swing Line Lender, as the case may be, of participations in Letters of Credit
and Swing Line Loans, as applicable. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any such Lender or the Swing Line Lender, as the case may be, in
respect of such matters, the accounts and records of the Administrative Agent
shall control.

2.13                        Payments Generally.

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon, New York time, on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 12:00 noon, New York time, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b)                                 Subject to the definition of “Interest
Period,” if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(c)                                  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses (including Attorney Costs
and amounts payable under Article III) incurred by the Administrative Agent and
each Lender, (ii) second, toward repayment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, toward
repayment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

(d)                                 (i)                                    
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Fixed Period Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Committed Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If any Lender failed to make
such payment, such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the

38


--------------------------------------------------------------------------------


greater of (A) the Federal Funds Rate from time to time in effect and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay (subject to its
recoupment rights from and remedies against such defaulting Lender of any
breakage costs paid by the Borrower when repaying such amount) such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.

(ii)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(f)                                    The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.05(b) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.05(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.05(b).

(g)                                 Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

39


--------------------------------------------------------------------------------


2.14                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Committed
Loans or Term Loans, as the case may be, made by it, or the participations in
L/C Obligations or Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Committed
Loans or Term Loans, as the case may be, made by them and/or such
subparticipations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loan or Term
Loans, as the case may be, or such participations, as the case may be, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.15                        Extension of Scheduled Maturity Date.

(a)                                  Not earlier than 60 days prior to, nor
later than 30 days prior to, each anniversary of the Closing Date, the Borrower
may, upon notice to the Administrative Agent (who shall promptly notify the
Lenders), request a one year extension of the Scheduled Maturity Date.  Within
15 days of delivery of such notice, each Lender shall notify the Administrative
Agent whether or not it consents to such extension (which consent may be given
or withheld in such Lender’s sole and absolute discretion).  Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension.  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Lenders’ responses.  If any Lender declines, or is deemed to
have declined, to consent to such extension (a “Declining Lender”), the Borrower
may cause any such Declining Lender to be removed or replaced as a Lender
pursuant to Section 10.16.

(b)                                 The Scheduled Maturity Date shall be
extended only if Lenders holding more than 50% of the Commitments (calculated
prior to giving effect to any removals and/or replacements of Lenders permitted
herein) (the “Consenting Lenders”) have consented thereto, with respect only to
Consenting Lenders and any Lender replacing a Declining Lender pursuant to
Section 10.16.  If so extended, the Scheduled Maturity Date, as to the
Consenting Lenders and each Lender replacing a Declining Lender pursuant to
Section 10.16, shall be extended to the same date in the following year (the
“Extension Effective Date”) but the pre-existing Scheduled Maturity Date shall
remain in effect with respect to any Declining Lender that is not replaced.  The
Administrative Agent and the Borrower shall promptly confirm to the Lenders such
extension and the Extension Effective Date.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Extension Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the

40


--------------------------------------------------------------------------------


Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension, or if the Borrower’s resolutions
delivered pursuant to Section 4.01(a)(iv) provided for such extension,
certifying that such resolutions have not been amended, modified or rescinded
and remain in full force and effect and, (ii) certifying that, (A) before and
after giving effect to such extension, the representations and warranties
contained in Article V are true and correct on and as of the Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to a different date, in which case they shall be true and correct as of
such date, and (B) no Default or Event of Default exists.  The Administrative
Agent shall distribute an amended Schedule 2.01 (which shall be deemed
incorporated into this Agreement), to reflect any changes in Lenders and their
respective Commitments. The Borrower shall (i) on the existing Scheduled
Maturity Date, prior to or contemporaneous with giving effect to any extension,
pay amounts due, in full, to any Declining Lender that is not replaced as a
Lender pursuant to Section 10.16, and (ii) prepay any Loans outstanding on the
Extension Effective Date which were made to it (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Loans ratable with the Pro Rata Shares of all the Lenders.

2.16                        Increase in Commitments.

(a)                                  Request for Increase.  Provided there
exists no Default or Event of Default, upon (1) notice to the Administrative
Agent (which shall promptly notify the Lenders), and (2) contemporaneous notice
(with copy thereof to the Administrative Agent) to Persons not then Lenders
(each such Person, a “Proposed Lender”), the Borrower shall have the right to
effectuate from time to time and at any time, in accordance with the terms
hereof, an increase in the aggregate amount of the then Commitments provided
that (i) the aggregate Commitments as so increased may not exceed
$1,500,000,000, and (ii) any such request for an increase shall be in a minimum
amount of $10,000,000, and in multiples of $5,000,000 in excess thereof.  At the
time of sending such notices, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender and
Proposed Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent and the Borrower within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share (as it existed
immediately prior to such requested increase) of such requested increase.  Each
Proposed Lender shall notify the Administrative Agent and the Borrower within
such time period whether or not it agrees to participate in such increased
amount of the aggregate Commitments, and at what amount it proposes to
participate in such increased amount.  Unless otherwise agreed by the Borrower,
any Lender or Proposed Lender not responding within such time period shall be
deemed to have declined to increase its Commitment, or participate in the
increase in the aggregate amount of the Commitments, as the case may be.

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower and each Lender and Proposed
Lender of the Lenders’ and Proposed Lenders’ responses to each request made
hereunder.

(d)                                 Effective Date and Allocations.  If the
aggregate amount of Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the respective
effective date thereof (the “Increase Effective Date”) and the final allocation
of such increase.  The Administrative Agent shall promptly notify the Lenders
and the Proposed Lenders of such final allocation of such increase and such
Increase Effective Date.

41


--------------------------------------------------------------------------------


(e)                                  Conditions to Effectiveness of Increase. 
As conditions precedent to each increase, (1) the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer dated as of the
applicable Increase Effective Date (i) certifying and attaching the resolutions
adopted by the Borrower authorizing such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties of the Borrower contained in Article V of the Credit Agreement and
the other Loan Documents are true and correct on and as of such applicable
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to a different date, in which case they are true
and correct as of such earlier date, and (B) no Default or Event of Default
exists, and (2) each Proposed Lender that is becoming a Lender shall (A) be
subject to the approval of the Administrative Agent and the L/C Issuer, which
approvals shall not be unreasonably withheld or delayed, and (B) execute and
deliver a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuer and the Borrower.  The Borrower shall
prepay any Loans outstanding on such applicable Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with the Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section and in effect
after giving effect thereto.

(f)                                    Conflicting Provisions.  This Section
shall supersede any provisions in Sections 2.14 or 10.01 to the contrary.

2.17                        Term-Out Option.

(a)                                  Provided no Default or Event of Default has
occurred and is continuing, the Borrower may, upon prior written notice to the
Administrative Agent sent not earlier than 60 days prior to, nor later than 10
days prior to, the Scheduled Maturity Date, elect to have the principal balance
of the Loans outstanding on the Scheduled Maturity Date (the “Revolving
Termination Date”) continued to the Term Loan Maturity Date as non-revolving
Term Loans (the “Term-Out”).  As a condition precedent to the Term-Out, no
Letters of Credit shall remain outstanding, and the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Revolving
Termination Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such Term-Out, and (ii) certifying that as of the Revolving Termination Date,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Revolving Termination Date, except to the extent that such representations and
warranties specifically refer to a different date, in which case they are true
and correct as of such date, and (B) no Default or Event of Default exists.

(b)                                 From and after the Revolving Termination
Date, the Borrower may repay, without premium or penalty (subject to payment of
amounts due, if any, pursuant to Section 3.05), but not reborrow, the
outstanding Term Loans.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01                        Taxes.

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of

42


--------------------------------------------------------------------------------


which the Administrative Agent or such Lender, as the case may be, is organized
or maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender each receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies (but specifically excluding all
other United States federal taxes, other than withholding taxes, unless such
exclusion is not required as a condition for an exemption from reporting
requirements under Sections 6011, 6111, or 6112 of the Code) which arise from
any payment made by it under any Loan Document or from its execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document to which it is a party (hereinafter referred to as “Other Taxes”).

(c)                                  If the Borrower shall be required to deduct
or pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to which it is a party to the Administrative Agent or any Lender,
the Borrower shall also pay to the Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Lender would have received if such Taxes or Other Taxes had not been
imposed.

(d)                                 In respect to related Obligations owed by
it, the Borrower agrees to indemnify the Administrative Agent, the L/C Issuer
and each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent, the L/C Issuer and such
Lender, (ii) amounts payable under Section 3.01(c) and (iii) any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor which demand shall be
accompanied by a certificate setting forth in reasonable detail the amounts
demanded, the basis therefor and the calculations in respect thereto.

3.02                        Illegality.  If any Lender determines that any Law
enacted, construed or announced after the Closing Date has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans,

43


--------------------------------------------------------------------------------


either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted.  If any such Law,
or change therein, shall only affect a portion of such Lender’s obligations
under this Agreement which is, in the opinion of such Lender and the
Administrative Agent, severable from the remainder of this Agreement so that the
remainder of this Agreement may be continued in full force and effect without
otherwise affecting any of the obligations of the Administrative Agent, the
other Lenders or the Borrower, such Lender shall only declare its obligations
under that portion so terminated.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender.

3.03                        Inability to Determine Rates.  If the Administrative
Agent determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan, or (c) the Eurodollar Rate for such Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice.  Upon receipt of such notice, the Borrower may, without liability
for any attendant breakage costs, revoke any pending request for a Borrowing,
conversion or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04                        Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

(a)                                  If any Lender determines that as a result
of the introduction of, or any change in, or in the interpretation of, any Law,
in each case on or after the Closing Date, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.01 shall govern), (ii) changes in the basis of taxation of overall net income
or overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements contemplated
by Section 3.04(c)), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

44


--------------------------------------------------------------------------------


(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional costs on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

(d)                                 Each Lender agrees that it will not claim,
and that it shall not be entitled to claim, from the Borrower the payment of any
of the amounts referred to in this Section 3.04 (i) if it is not generally
claiming similar compensation from its other similar customers in similar
circumstances and (ii) unless the relevant introduction or change affects all
banks and other financial institutions substantially similar to such Lender
having regard to the size, business activities and regulatory capital of such
banks and other financial institutions, but excluding differences based solely
on the residency of Persons controlling such banks or other financial
institutions.  In addition, each Lender shall use its reasonable efforts to
reduce the amount it requests pursuant to Section 3.04, including using its
reasonable efforts to not assign or transfer any Loan to any Person if such
assignment or transfer would or would be likely to increase the amount of such
amounts payable; provided, however, such Lender shall have no obligation to take
or omit to take any action that such Lender in its good faith judgment believes
would be disadvantageous to it.  Each amount required to be paid to any Lender
pursuant to this Section 3.04 shall be accompanied by a certificate of the
requisite Lender setting forth in reasonable detail the amount owed, the basis
therefor and the calculations in respect thereto.

(e)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the introduction of Law or
change in (or change in interpretation of ) Law giving rise to such increased
costs or reductions is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof.

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time (which demand shall be
accompanied by a certificate of such demanding Lender setting forth in
reasonable detail the amount demanded, the bases therefor and the calculations
in respect thereto), the Borrower to whom the subject Loan was made shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a)                                  any continuation, conversion, payment or
prepayment of any Loan made to such Borrower other than a Base Rate Loan or
Daily Floating Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan made to the Borrower other than a Base Rate Loan or
Daily Floating Eurodollar Rate Loan on the date or in the amount notified by the
Borrower; or

(c)                                  any assignment of a Fixed Period Eurodollar
Rate Loan on a day other than the last day of the Interest Period as a result of
a request by the Borrower pursuant to Section 10.16;

45


--------------------------------------------------------------------------------


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Fixed Period Eurodollar Rate Loan was in fact so funded.

3.06                        Matters Applicable to all Requests for Compensation.

(a)                                  A certificate of the Administrative Agent
or any Lender claiming compensation under this Article III and setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder
and such other information as otherwise specified in this Article III shall be
conclusive in the absence of manifest error.  In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods customarily used by it in comparable circumstances.

(b)                                 Upon any Lender’s making a claim for
compensation under Section 3.01 or 3.04, the Borrower may remove or replace such
Lender in accordance with Section 10.16.

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Commitments and payment in
full of all the other Obligations.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note, each in a principal amount equal to such
Lender’s Commitment;

(iii)                               the Audited Financial Statements;

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer as the Administrative Agent may require to establish the identities of
and verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the Borrower is a party;

46


--------------------------------------------------------------------------------


(v)                                 such evidence as the Administrative Agent
may reasonably require to verify that the Borrower is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business,
including a certified copy of the Borrower’s Organization Documents,
certificates of good standing and/or qualification to engage in business and tax
clearance certificates;

(vi)                              a certificate signed by a Responsible Officer
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements which has or could be reasonably
expected to have a Material Adverse Effect, (C) the current Debt Ratings and
(D) the properties of the Borrower and its Material Subsidiaries are insured
with financially sound and reputable insurance companies in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower and its Subsidiaries operate;

(vii)                           an opinion of counsel to the Borrower
substantially in the form of Exhibit E; and

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

4.02                        Conditions to all Credit Extensions

The obligation of each Lender to honor any Request for Credit Extension (other
than (i) a Loan Notice requesting only a conversion of Committed Loans or Term
Loans, as the case may be, to the other Type, or a continuation of Eurodollar
Rate Loans as the same Type or (ii) a Swing Line Loan Notice requesting only a
conversion of Swing Line Loans to the other Type or continuation thereof as the
same Type) is subject to the following conditions precedent:

(a)                                  The representations and warranties of the
Borrower contained in Article V, or which are contained in any Loan Document
furnished by the Borrower at any time under or in connection herewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to a
different date, in which case they shall be true and correct as of such date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension.

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

47


--------------------------------------------------------------------------------


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as set forth below:

5.01                        Existence, Qualification and Power; Compliance with
Laws.

(a)                                  The General Partner is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is qualified and is in good standing as a foreign Person for
the transaction of business in each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and in which the failure so to qualify could not reasonably be expected to have
a Material Adverse Effect, which jurisdictions, as of the Closing Date, are the
States of Illinois, Indiana, Michigan, Minnesota, New York, North Dakota,
Wisconsin, and Texas.

(b)                                 The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified and in good standing as a foreign Person in
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and in which the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect. 
As of the Closing Date, the General Partner is the sole general partner of, and
owns a 2.0% general partner interest in, the Borrower.  As of the Closing Date,
the Borrower does not have any Subsidiaries or Unrestricted Subsidiaries or own
any equity interests in any Person other than those Subsidiaries and
Unrestricted Subsidiaries and equity interests of the type listed in
Schedule 5.13 hereto.

(c)                                  The Operating Partnership is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and is duly qualified and in good standing as a
foreign Person for the transaction of business in each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and in which the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect, which jurisdictions,
as of the Closing Date, are the States of Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota, Wisconsin and Texas.  As of the Closing Date,
the Operating Partnership’s sole general partner is Enbridge Pipelines
(Lakehead) L.L.C., which owns a 0.001% general partner interest in the Operating
Partnership, and the only limited partner of the Operating Partnership is the
Borrower, which owns a 99.999% limited partner interest in the Operating
Partnership.  As of the Closing Date, the Operating Partnership does not have
any Subsidiaries or Unrestricted Subsidiaries or own any equity interests in any
Person, other than those Subsidiaries and Unrestricted Subsidiaries and equity
interests of the types listed in Schedule 5.13 hereto.

(d)                                 The Borrower has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party.

(e)                                  Intentionally Blank.

(f)                                    The Borrower is in compliance with all
Laws, except in each case referred to in clause (d) or this clause (f), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

48


--------------------------------------------------------------------------------


5.02                        Authorization; No Contravention.  The execution,
delivery and performance by the Borrower of each Loan Document has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not (a) violate the terms of any of the Borrower’s Organization
Documents, (b) result in any breach of, constitute a default under, or require,
pursuant to the express provisions thereof, the creation of any consensual Lien
on the properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (c) violate any
Law, in each case with respect to the preceding clauses (a) through (c), which
would reasonably be expected to have a Material Adverse Effect.

5.03                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is required to be obtained or made by the Borrower by any
material statutory law or regulation applicable to it as a condition to the
execution, delivery or performance by, or enforcement against, the Borrower of
any Loan Document.

5.04                        Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

5.05                        Financial Statements; No Material Adverse Effect.

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries and
Unrestricted Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) together with the footnotes thereto, reflect all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries and Unrestricted Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.

(b)                                 The following representation and warranty
shall be applicable at the time the Borrower delivers the financial statements
required by Section 6.01(b) for the quarter ending March 31, 2007:  The
unaudited consolidated financial statements of the Borrower and its Subsidiaries
and Unrestricted Subsidiaries dated March 31, 2007, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c)                                  Since the date of the Audited Financial
Statements to the Closing Date, there has been no event or circumstance that
has, or could reasonably be expected to have, a Material Adverse Effect.

49


--------------------------------------------------------------------------------


5.06                        Litigation.  Except as specifically disclosed in
Schedule 5.06, and matters covered by insurance or indemnification agreements,
as of the Closing Date, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after investigation,
overtly threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of the Borrower’s Subsidiaries or
Unrestricted Subsidiaries or against any of their properties or revenues of
which there is a reasonable possibility of a determination adverse to such
Person and which if determined adversely, could have a Material Adverse Effect.

5.07                        No Default.  Neither the Borrower nor any Material
Subsidiary is in default under any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08                        Ownership of Property; Liens.  Each of the Borrower
and its Material Subsidiaries has good and defeasible title to, or valid
leasehold interests in, all material property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, have a Material Adverse Effect.  There is no
Lien on any property of the Borrower or any of its Subsidiaries, other than
Liens permitted by Section 7.01.

5.09                        Environmental Compliance.  The Borrower and its
Material Subsidiaries conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof have reasonably
concluded that, except as specifically disclosed in Schedule 5.09, they:  (a) to
the best of their knowledge, are in compliance with all applicable Environmental
Laws, except to the extent that any non-compliance would not reasonably be
expected to have a Material Adverse Effect; (b) to the best of their knowledge,
are not subject to any judicial, administrative, government, regulatory or
arbitration proceeding alleging the violation of any applicable Environmental
Laws or that may lead to claim for cleanup costs, remedial work, reclamation,
conservation, damage to natural resources or personal injury or to the issuance
of a stop-work order, suspension order, control order, prevention order or
clean-up order, except to the extent that any such proceeding would not
reasonably be expected to have a Material Adverse Effect; (c) to the best of
their knowledge, are not subject to any federal, state, local or foreign review,
audit or investigation which may lead to a proceeding referred to in (b) above;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which may lead to a
proceeding referred to in (b) above; (e) have not filed any notice under any
applicable Environmental Laws indicating past or present treatment, storage or
disposal of, or reporting a release or Hazardous Materials into the environment
where the circumstances surrounding such notice would reasonably be expected to
have a Material Adverse Effect; and (f) possess, and are in compliance with, all
approvals, licenses, permits, consents and other authorizations which are
necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries operate.

5.11                        Taxes.  The Borrower and its Subsidiaries and
Unrestricted Subsidiaries have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon

50


--------------------------------------------------------------------------------


the Borrower or its Subsidiaries or their properties, income or assets otherwise
due and payable, except those which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.  The Borrower has no actual knowledge of any overtly
proposed tax assessment against it or any of its Subsidiaries or Unrestricted
Subsidiaries that would, if made, have a Material Adverse Effect.

5.12                        ERISA Compliance.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.

5.13                        Subsidiaries.

As of the Closing Date, the Borrower has no Subsidiaries, Material Subsidiaries
or Unrestricted Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13 and own no equity interests in any other Person other than
those specifically disclosed in Part(b) of Schedule 5.13.

5.14                        Margin Regulations; Investment Company Act. .

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

(b)                                 Neither of the Borrower nor any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15                        Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document, when so
made (or if dated or otherwise specified therein, as of such date), or furnished
to the Administrative Agent, the L/C Issuer or any Lender by or at the direction
of the Borrower in connection with any Loan Document, when so furnished (or if
dated or otherwise specified therein, as of such date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01                        Financial Statements.  Deliver to the Administrative
Agent for further distribution to each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries and Unrestricted Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of an independent
certified

51


--------------------------------------------------------------------------------


public accountant of nationally recognized standing selected by the Borrower and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; and

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries and Unrestricted Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
have been prepared in accordance with GAAP and fairly present the financial
condition of the Borrower and its Subsidiaries and Unrestricted Subsidiaries as
of the date thereof;

(b)                                 concurrently with any physical delivery of
the financial statements referred to in Sections 6.01(a) and (b), or within 5
Business Days following any such financial statements that have been furnished
hereunder pursuant to electronic filing permitted pursuant to this Section 6.02
(but in any event, no later than the deadlines for delivery of financial
statements set forth in Sections 6.01(a) and 6.01(b), as the case may be), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the unit holders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower has filed with the Securities and Exchange Commission under Section
13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise required
to be delivered to the Administrative Agent pursuant hereto, in each case,
(i) which are not confidential in nature, as permitted by applicable Laws, as
required by contractual restrictions not entered into in contemplation of this
Section 6.02(c), as permitted by recognized principles of privilege or as
otherwise determined in good faith by the Borrower, and (ii) provided that
documents required to be delivered pursuant to this Section 6.02(c) shall be
deemed delivered on the date that such documents are publicly available on the
United States Securities and Exchange Commission’s Electronic Data Gathering,
Analysis and Retrieval System (or “EDGAR”) or other similar publicly accessible
sources of which the Borrower provides written notice to the Administrative
Agent and the Lenders; and

(d)                                 promptly, such additional information
regarding the business, financial or partnership affairs of the Borrower or any
Subsidiary or Unrestricted Subsidiary as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.

52


--------------------------------------------------------------------------------


Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02, and, in either case, notifies the Administrative Agent by
email of such posting or link; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), whichever
date shall first occur.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” on the first
page thereof; (x) by so marking Borrower Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all such Borrower Materials so
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any such Borrower Materials that are not so marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor” and thus unavailable to a Public Lender.  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.03                        Notices.

Promptly notify the Administrative Agent and each Lender within 5 Business Days
after actual knowledge thereof by any Responsible Officer of the Borrower:

(a)                                  of the occurrence of any Default or Event
of Default;

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

53


--------------------------------------------------------------------------------


(c)                                  of any litigation, investigation or
proceeding affecting the Borrower or any Material Subsidiary which is reasonably
likely to be adversely determined, and if determined adversely to the Borrower
or such Material Subsidiary could reasonably be expected to result in liability
to the Borrower or such Material Subsidiary in an amount that exceeds, after
giving effect to applicable in-force insurance and related third-party indemnity
and similar agreements, the Threshold Amount, or in which injunctive relief or
similar relief is sought, which relief, if granted, could be reasonably expected
to have a Material Adverse Effect;

(d)                                 of the occurrence of any ERISA Event; and

(e)                                  of any announcement by Moody’s or S&P of
any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or Subsidiary has taken and proposes to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrower or relevant Subsidiary; (b) all
material lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05                        Preservation of Existence, Etc.  Except in a
transaction permitted by Section 7.04 or pursuant to statutory conversions to
another form of entity as permitted by applicable Law, preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization; and except where it will not
have a Material Adverse Effect, take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business and preserve or renew all of its registered
patents, trademarks, trade names and service marks.

6.06                        Maintenance of Properties.  Except where it will not
have a Material Adverse Effect, (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, (b) make all
necessary repairs thereto and renewals and replacements thereof and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law is
being contested in good faith or a bona fide dispute exists with respect thereto
or (ii) the failure to comply therewith could not be reasonably expected to have
a Material Adverse Effect.

54


--------------------------------------------------------------------------------


6.09                        Books and Records.  Maintain proper books of record
and account necessary to prepare the financial statements required to be
delivered pursuant to Section 6.01 in accordance with GAAP.

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent, the L/C Issuer and each
Lender, at their respective expense, to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case, all at such reasonable times during normal business hours and as
reasonably often as may be necessary, upon reasonable advance notice to the
Borrower and subject to compliance with applicable safety standards, with
contractual or attorney-client privilege (as applicable) and non-disclosure
agreements; provided, however, that during an Event of Default, the
Administrative Agent, the L/C Issuer or any Lender (or any of their respective
representatives or independent contractors) may, without duplication of the
efforts of the others, do any of the foregoing at the reasonable expense of the
Borrower at any time during normal business hours.

6.11                        Intentionally Blank.

6.12                        Use of Proceeds.

(a)                                  Use the proceeds of the Credit Extensions
for working capital and other general corporate purposes, including, to the
extent that on a pro forma basis the Borrower shall be in compliance with
Section 7.13, payment of amounts owing under Qualifying Subordinated
Indebtedness, in each case to the extent not in violation of any Law or breach
of the terms of this Credit Agreement.

(b)                                 Loans to the Borrower that are outstanding
under the Existing Credit Agreement on the Closing Date need not be repaid by
reason of the execution and delivery of this Agreement, and such Loans (as
defined in the Existing Credit Agreement) shall be deemed to be Loans under this
Agreement.

6.13                        Intentionally Blank.

6.14                        Incorporation of Certain More Restrictive Financial
Provisions.  If the agreements governing any Indebtedness that is permitted to
be created, incurred, assumed or permitted to exist pursuant to Section 7.03
(other than Qualifying Subordinated Indebtedness) contain events of default
relating to financial covenants or financial covenants that, in each case, are
more restrictive (and for the avoidance of doubt, determined without regard to
the presence or absence of cure period or similar process) than the covenants
contained in Section 7.13 (“Financial Restrictions”), then

(i)                                     promptly, and in any event within
30 days, following the creation, incurrence, assumption or permitting to exist
such Indebtedness, the Borrower shall provide to the Administrative Agent and
the Lenders notice of any such Financial Restrictions and copies of all
agreements governing such Indebtedness that contain such Financial Restrictions
(“Restrictive Agreements”), and

(ii)                                  effective as of the date of the creation,
incurrence, assumption or permitting to exist such Indebtedness, such Financial
Restrictions (including any associated cure and notice periods provided
therefore, and definitions and interpretive provisions from such Restrictive
Agreements used in relation thereto), to the extent not inconsistent or in
conflict with any express term hereof or any other Loan Document without regard
to any such Financial Restriction, shall be deemed to have been incorporated
herein by reference automatically without further action or notice on the part
of any Person and shall be deemed a part of this Agreement for all purposes,
including that Schedule 2 to the Compliance Certificate shall be deemed amended
to include such

55


--------------------------------------------------------------------------------


Financial Restrictions; provided that in the event that the Restrictive
Agreements are amended, terminated or otherwise modified in accordance with
their terms to amend, suspend, terminate or otherwise modify such Financial
Restrictions (including any associated cure and notice periods provided
therefore, and definitions and interpretive provisions from such Restrictive
Agreements used in relation thereto), then for purposes hereof and each other
Loan Document such incorporated Financial Restrictions (including any associated
cure and notice periods provided therefore, and definitions and interpretive
provisions from such Restrictive Agreements used in relation thereto), to the
extent not inconsistent or in conflict with any express term hereof or any other
Loan Document without regard to any such Financial Restriction, shall be deemed
automatically amended or otherwise modified to reflect such amendments or other
modifications effective as the effective date of such amendments or other
modifications, and, without altering the effective date of such amendments or
other modifications, the Borrower shall promptly, and in any event within 30
Business Days following the date of such amendments or other modifications,
provide copies of such amendments or other modifications to the Administrative
Agent.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

7.01                        Liens.  Create, incur, assume or suffer to exist,
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a)                                  Liens pursuant to any Loan Document;

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03;

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(e)                                  Liens incurred or pledges or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;

(f)                                    Liens incurred or deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds (including surety and appeal
bonds related to judgments only to the extent permitted by clause (h) of this
Section 7.01), performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

56


--------------------------------------------------------------------------------


(g)                                 easements, rights-of-way, restrictions and
other similar charges or encumbrances which, in each case are granted, entered
into or created in the ordinary course of business of such Person;

(h)                                 attachments or other Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;

(i)                                     Liens pursuant to any Mortgage or
Mortgage Note Agreement or any “Security Document”, as that term is defined in
the Mortgage Note Agreement;

(j)                                     Liens on property not covered by any
Mortgage securing obligations under Swap Contracts, provided that the amount of
such obligations shall not exceed at any time an aggregate amount equal to one
percent (1%) of Net Tangible Assets;

(k)                                  Liens on (A) property or shares of equity
interests of a Person that becomes a Subsidiary after the Closing Date, or
(B) Acquired Assets acquired by the Borrower or a Subsidiary after the Closing
Date, including any acquisition by means of merger or consolidation with or into
the Borrower or a Subsidiary which is permitted by Section 7.04; provided (i)
such Liens were in existence at the time such Person becomes a Subsidiary or at
the time of such acquisition of such Acquired Assets, (ii) such Liens were not
created in contemplation of the acquisition of such Person or such Acquired
Assets, (iii) such Liens do not encumber property other than property owned by
such Person or the Acquired Assets then acquired, (iv) if, as a result of the
acquisition, the Indebtedness secured by such Liens is or becomes Indebtedness
of the Borrower but not Indebtedness of any Subsidiary, then the aggregate
principal amount of Indebtedness secured thereby shall not exceed the
Incremental EBITDA of the Acquired Subsidiary or such Acquired Assets, and
(v) the Borrower shall have demonstrated in writing to the reasonable
satisfaction of the Required Lenders that the secured Indebtedness created,
incurred, assumed or permitted to exist referred to in the preceding clause (iv)
was permitted pursuant to Section 7.03;

(l)                                     Liens on property or assets of any
Subsidiary securing Indebtedness of such Subsidiary owing to the Borrower; and

(m)                               in addition to Liens permitted by the
foregoing clauses (a) through (l), other Liens securing Indebtedness, provided
that in no event will the aggregate amount of Indebtedness secured by such other
Liens exceed at any time an amount equal to 1% of Net Tangible Assets.

7.02                        Investments.  Purchase or otherwise acquire the
capital stock or other equity of any other Person if such purchase or other
acquisition violates the Borrower’s partnership agreement and after giving
effect thereto, the Borrower is not in compliance with Section 7.09.

7.03                        Indebtedness. Create, incur, assume or permit to
exist any Indebtedness, except that

(a)                                  The Borrower may create, incur, assume or
permit to exist Indebtedness as follows:

(i)                                     Indebtedness if

(A)                              after giving effect thereto, (y) no Event of
Default shall have occurred and be continuing and (z) the Borrower shall be in
compliance with Section 7.13, and

(B)                                the agreements governing such Indebtedness do
not contain terms, conditions, covenants or events of default that restrict, on
terms materially more restrictive than provided in the Loan Documents, the
ability of any Subsidiary to

57


--------------------------------------------------------------------------------


(w)                               pay distributions or dividends to the Borrower
or any Subsidiary on its capital stock or other equity or with respect to any
other interest or participation in, or measured by, its profits,

(x)                                   to pay any amounts owed to the Borrower or
any Subsidiary,

(y)                                 to make loans or advances to the Borrower or
any Subsidiary or

(z)                                   to transfer any of its properties or
assets to the Borrower or any Subsidiary

(contractual provisions that restrict any of the foregoing abilities of any
Subsidiary, other than restrictions existing under or by reason of

(a)                                  Indebtedness in effect on the Closing Date
and Refinancings thereof,

(b)                                 applicable Laws,

(c)                                  instruments governing Indebtedness or
capital stock or other equity of a Person or property acquired by the Borrower
or a Subsidiary (except to the extent such Indebtedness was incurred in
contemplation of such acquisition),

(d)                                 customary non-assignment provisions in
contracts, licenses and leases entered into in the ordinary course of business,

(e)                                  provisions contained in documents creating
Liens permitted by Section 7.01 which restrict the ability of the Borrower or a
Subsidiary to transfer the assets that are subject to such Liens,

(f)                                    provisions in documents, other than those
included in the preceding clause (e), creating purchase money obligations for
property acquired in the ordinary course of business, which restrict the ability
of the Borrower or a Subsidiary to transfer the assets acquired with the
proceeds of such purchase money financing,

(g)                                 customary provisions in bona fide contracts
for the sale of property or assets,

(h)                                 provisions with respect to the disposition
or distribution of assets in joint venture agreements or other similar
agreements entered into in the ordinary course of business, and

(i)                                     any Hybrid Security or indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security and constituting a restriction or condition on an issuer of any
Hybrid Security from taking any of the actions set forth in clauses (w) through
(z) of this Section,

are collectively referred to as “Intercompany Restrictions”);

58


--------------------------------------------------------------------------------


(ii)                                  Indebtedness of the Borrower on the
Closing Date and described in Schedule 7.03;

(iii)                               Qualifying Subordinated Indebtedness;

(iv)                              Indebtedness hereunder or under any other Loan
Document;

(v)                                 Indebtedness secured by Liens that are
permitted to be created, incurred, assumed or suffered to exist pursuant to
Section 7.01(m); and

(vi)                              the Refinancing, in whole or part, of
Indebtedness incurred in compliance with the foregoing clauses of this Section
7.03(a), provided that, no such Indebtedness is increased at the time of any
such Refinancing, other than by the additional amount of premium, if any, and
accrued interest on such Indebtedness and reasonable expenses incurred in
connection therewith,

provided that no governing agreement with respect to any Indebtedness incurred
in compliance with clause (iii) or (v) of this Section 7.03(a), or Refinancing
of any Indebtedness incurred pursuant to clause (iii) or (v) of this Section
7.03(a), shall contain Intercompany Restrictions.

(b)                                 The Non-OLP Subsidiaries may create, incur,
assume or permit to exist Indebtedness as follows:

(i)                                     Indebtedness of the Non-OLP Subsidiaries
on the Closing Date and described in Schedule 7.03;

(ii)                                  Indebtedness of a Person which is in
existence at the time it becomes a Subsidiary or Indebtedness assumed by a
Subsidiary in connection with its acquisition of a Person or its acquisition of
all or substantially all of the business or assets of any Person or the
operating division or business unit of any Person provided that such
Indebtedness is in existence at the time of such acquisition, provided that such
Indebtedness was not incurred in contemplation of the acquisition of such Person
or such property;

(iii)                               other Indebtedness (including Hybrid
Securities issued by a Financing Vehicle and Indebtedness of the type included
in clause (g) of the definition of Indebtedness);

(iv)                              Refinancing of Indebtedness incurred pursuant
to clause (i), (ii) or (iii) of this Section 7.03(b), provided that no such
Indebtedness is increased at the time of any such Refinancing, other than by the
additional amount of premium, if any, and accrued interest on such Indebtedness
and reasonable expenses incurred in connection therewith; and

(v)                                 Indebtedness owed to the Borrower or to any
other Non-OLP Subsidiary (other than, for the avoidance of doubt, an
Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(b) shall contain Intercompany Restrictions.

(c)                                  The Operating Partnership and the Operating
Partnership Subsidiaries may create, incur, assume or permit to exist, for so
long as the Operating Partnership is regulated by the Federal Energy Regulatory
Commission or any other governmental utility regulatory body, the following
Indebtedness:

59


--------------------------------------------------------------------------------


(i)                                     Indebtedness of the Operating
Partnership and the Operating Partnership Subsidiaries on the Closing Date and
described in Schedule 7.03;

(ii)                                  other Indebtedness (including Hybrid
Securities issued by a Financing Vehicle and Indebtedness of the type included
in clause (g) of the definition of Indebtedness);

(iii)                               Refinancing of Indebtedness incurred
pursuant to clause (i) or (ii) of this Section 7.03(c), provided that no such
Indebtedness is increased at the time of any such Refinancing, other than by the
additional amount of premium, if any, and accrued interest on such Indebtedness
and reasonable expenses incurred in connection therewith; and

(iv)                              Indebtedness owed to the Borrower or to the
Operating Partnership or to an Operating Partnership Subsidiary (other than, for
the avoidance of doubt, an Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(c) shall contain Intercompany Restrictions.

For purposes of determining compliance with this Section 7.03, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted above, the Borrower will, it its discretion, classify (or
later classify) in whole or in part such item of Indebtedness in any manner that
complies with this Section 7.03, and such item of Indebtedness or a portion
thereof may be classified (or later upon written notice to the Administrative
Agent reclassified) in whole or in part as having been incurred under more than
one of the applicable clauses above.

7.04                        Mergers; Sale of Assets.  Merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease (as a lessor) or otherwise dispose of (in one
transaction or in a series of related transactions) all (or substantially all)
of its assets, or all or substantially all of the stock of or other equity
interest in any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), unless:  (i) at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, and (ii) if the Borrower is involved in any such transaction, it is
the surviving or resultant entity or the recipient of any such sale, transfer,
lease or other disposition of assets, and if a Subsidiary is involved in any
such transaction, such Subsidiary is the surviving or resultant entity or the
recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.04 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement.

7.05                        Intentionally Blank.

7.06                        Intentionally Blank.

7.07                        Distributions.  During the existence of a Default
which would become an Event of Default under clause (a), (f), or (g) of Section
8.01 or a Default under Section 8.01(b) or 8.01(c) as a result of a breach of
Section 7.13 or an Event of Default, the Borrower will not declare, pay or make
any Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower; provided
that if the Borrower has declared a Distribution when no Default which would
become an Event of Default under clause (a), (f), or (g) of Section 8.01 or a
Default under Section 8.01(b) or 8.01(c) as a result of a breach of Section 7.13
or Event of Default exists, it shall be permitted to pay that Distribution even
if such Default or Event of Default exists on the corresponding payment date
unless

60


--------------------------------------------------------------------------------


on such payment date and prior to the making of such Distribution, the Borrower
has knowledge that the maturity of all outstanding Obligations has been
accelerated pursuant to Section 8.02.

7.08                        ERISA.  Except where no Material Adverse Effect
could reasonably be expected to occur, permit any of the events or circumstances
described in Section 5.12 to exist or occur.

7.09                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or, if
substantially different therefrom, not permitted by the Borrower’s partnership
agreement.

7.10                        Transactions with Affiliates.  Enter into any
material transaction with any Affiliate of Borrower except upon fair and
reasonable terms that are no less favorable than those which might be obtained
in arm’s-length transactions with a Person that is not an Affiliate; provided,
that such limitations shall not apply to any transaction among the Borrower, the
Borrower’s Subsidiaries, the General Partner, the General Partner’s
Subsidiaries, and the Delegate (in its capacity as such) or to subordinated
loans (including Qualifying Subordinated Indebtedness) from an Affiliate to the
Borrower; provided, that notwithstanding the foregoing, the Borrower shall not
purchase or prepay any Qualifying Subordinated Indebtedness unless after giving
effect to such purchase or payment, the Borrower is in compliance with Section
7.13 and such purchase or payment will not result in a Default or an Event of
Default.  For purposes of clarification of the foregoing, the parties
acknowledge that the limitations contained in this Section 7.10 shall not limit
the Delegate’s authority to act or take actions on behalf of the General
Partner.

7.11                        Burdensome Agreements.  Enter into any material
Contractual Obligation that by its express terms prohibits the Borrower or any
Subsidiary or Unrestricted Subsidiary to create, incur, assume or suffer to
exist Liens on any material property of such Person to secure the Obligations;
or enter into any agreement (other than agreements of the type permitted by
Section 7.03(a)(i)(B)(c)) restricting the ability of any Subsidiary to make any
payments, directly or indirectly, to the Borrower or a Material Subsidiary by
way of distributions, loans, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any Subsidiary to make any payment, directly or
indirectly to the Borrower or a Material Subsidiary.

7.12                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

7.13                        Consolidated Leverage Ratio.  As of the end of each
applicable four-quarter period, the Borrower shall maintain a ratio of (a) (i)
Consolidated Funded Debt plus, without duplication, (ii) the principal amount of
Funded Debt owed by the Borrower to Subsidiaries which does not constitute
Qualifying Subordinated Indebtedness to (b) Pro Forma EBITDA of no greater than
(1) during an Acquisition Period 5.50 to 1.00, and (2) during any period other
than an Acquisition Period as follows: (A) for periods ending on or before
March 31, 2009, 5.50 to 1.00, (B) for periods ending June 30, 2009 and
thereafter through March 31, 2010, 5.25 to 1.00, and (C) for periods ending
June 30, 2010 and thereafter, 5.00 to 1.00; provided, that if at the end of any
such applicable four-quarter period the Borrower shall not have maintained such
ratio, the Borrower will have a period of 30 days following the later of the
date a Responsible Officer of the Borrower has knowledge that such ratio has not
been satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by satisfying the following
clauses (i) or (ii), or any combination of such clauses, by (i) obtaining an
equity contribution which qualifies as equity under GAAP or (ii) incurring
Qualifying Subordinated Indebtedness in a sufficient amount that had the
Borrower had such additional equity or

61


--------------------------------------------------------------------------------


Qualifying Subordinated Indebtedness proceeds, or a combination of both, at or
prior to the end date of such applicable four-quarter period, the Borrower would
have been in compliance with this Section 7.13 for such four-quarter period and,
if the Borrower obtains such equity or such Qualifying Subordinated Indebtedness
proceeds, or any combination thereof, during such cure period, but in no event
shall such period end later than 60 days following the end of the corresponding
ending four-quarter period, then it will be deemed to be in compliance with this
Section 7.13 as of the end of such four quarter period.

7.14                        [Intentionally Omitted].

7.15                        Indebtedness of Non-OLP Subsidiaries.  As of the end
of each fiscal quarter, the aggregate amount of Indebtedness of the Non-OLP
Subsidiaries (other than Non-OLP Inter-Company Indebtedness) shall not exceed an
amount (the “Non-OLP Indebtedness Limitation”) equal to .5 times Non-OLP Pro
Forma EBITDA for the four quarters then ended; provided, that to the extent that
such Indebtedness of the Non-OLP Subsidiaries does exceed the Non-OLP
Indebtedness Limitation (the amount of such excess being referred to this
Section 7.15 as “excess Indebtedness”) at quarter-end, the Non-OLP Subsidiaries
may cure such excess Indebtedness by satisfying the following clause (i) or
clause (ii), or any combination of such clauses, within 30 days following the
later of the date a Responsible Officer has knowledge of such non-compliance and
30 days following the end of such quarter (but in no event shall the cure period
extend beyond the date that is 60 days after the end of such quarter) (i) by
receiving an infusion of cash or cash equivalents in an amount that (when added
to all other cash and cash equivalents then being held by Non-OLP Subsidiaries
pursuant to this Section 7.15) equals such excess Indebtedness (or portion
thereof cured pursuant to this clause (i)), which cash or cash equivalents shall
be held by Non-OLP Subsidiaries until the calculation is done pursuant to this
Section 7.15 at the end of the next quarter, or (ii) by reducing the aggregate
outstanding amount of Indebtedness of the Non-OLP Subsidiaries by an amount
equal to such excess Indebtedness less the amount of cash or cash equivalents
infused for such quarter-end pursuant to the preceding clause (i), if any.  If
the Non-OLP Subsidiaries so timely cure such excess Indebtedness by making such
infusion or reduction, or both as applicable, the Non-OLP Subsidiaries shall be
deemed to be in compliance with this Section 7.15 as of such quarter-end date.

7.16                        Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries.  As of the end of each fiscal quarter, the
aggregate amount of Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries (other than OLP Inter-Company Indebtedness) shall not
exceed an amount (the “OLP Indebtedness Limitation”) equal to 60% of the
outstanding consolidated capitalization (calculated without regard to noncash
adjustments to equity) of the Operating Partnership and the Operating
Partnership Subsidiaries as of such quarter-end date; provided, that to the
extent that outstanding Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries (other than OLP Inter-Company Indebtedness)
does exceed the OLP Indebtedness Limitation (the amount of such excess being
referred to this Section 7.16 as “excess Indebtedness”) at quarter-end, the
Operating Partnership and the Operating Partnership Subsidiaries may cure such
excess Indebtedness by satisfying the following clause (i) or clause (ii), or
any combination of such clauses, within 30 days following the later of the date
a Responsible Officer has knowledge of such non-compliance and 30 days following
the end of such quarter (but in no event shall the cure period extend beyond the
date that is 60 days after the end of such quarter): (i) by receiving an
infusion of cash or cash equivalents in an amount that (when added to all other
cash and cash equivalents then being held by the Operating Partnership and the
Operating Partnership Subsidiaries pursuant to this Section 7.16) equals such
excess Indebtedness (or portion thereof cured pursuant to this clause (i)),
which cash or cash equivalents shall be held by the Operating Partnership and
the Operating Partnership Subsidiaries until the calculation is done pursuant to
this Section 7.16 at the end of the next quarter, or (ii) by reducing the
aggregate outstanding amount of Indebtedness of the Operating Partnership and
the Operating Partnership Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end

62


--------------------------------------------------------------------------------


pursuant to the preceding proviso, if any. If the Operating Partnership and the
Operating Partnership Subsidiaries so timely cure such excess Indebtedness by
making such infusion or reduction, or both as applicable, the Operating
Partnership and the Operating Partnership Subsidiaries shall be deemed to be in
compliance with this Section 7.16 as of such quarter-end date.

7.17                        Swap Contracts.  The Borrower shall not, nor shall
its permit any Subsidiary to, enter into or permit to exist any obligations
under any Swap Contracts for purposes of speculation.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

(a)                                  Non-Payment.  The Borrower fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any facility,
utilization or other fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b)                                 Specific Covenants.  The Borrower shall fail
to perform, observe or comply with any term, covenant or agreement contained in
any of Section 6.03 or 6.12 or Article VII; or

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed, and such failure or refusal continues for 30 days after the earlier of
(i) the Borrower obtaining knowledge of such failure or refusal and (ii) the
Borrower being notified of such failure or refusal by the Administrative Agent,
the L/C Issuer or any Lender; provided, that notwithstanding the foregoing 30
days, with respect to any Financial Restrictions incorporated by reference in
this Agreement pursuant to Section 6.14, the cure period, if any, applicable to
such Financial Restrictions shall be the relevant number of days of the relevant
incorporated default; or

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by the Borrower herein, in any
other Loan Document, or in any document delivered by it in connection herewith
or therewith proves to have been incorrect in any material respect when made or
deemed made.

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary other than, for the avoidance of doubt, an Unrestricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), inclusive of any grace,
extension, forbearance or similar period, in respect of any Indebtedness having
an aggregate principal amount (including undrawn or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, for a period beyond the applicable grace,
cure, extension, forbearance or other similar period the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or the beneficiary or beneficiaries of any applicable Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guarantee Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary other than,
for the avoidance of doubt, an

63


--------------------------------------------------------------------------------


Unrestricted Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary other than, for the avoidance of
doubt, an Unrestricted Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
other than, for the avoidance of doubt, an Unrestricted Subsidiary as a result
thereof is greater than the Threshold Amount; or

(f)                                    Insolvency Proceedings, Etc.  The
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)                                 Inability to Pay Debts.  The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due as provided in Title 11 of the
United States Bankruptcy Code; or

(h)                                 Judgments.  There is entered against the
Borrower or any Material Subsidiary (i) a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage and third-party indemnity or similar agreements), and
either the Borrower or such Material Subsidiary fails (A) to have discharged,
within 60 days after its commencement, any related attachment, sequestration or
similar proceeding against its material assets or (B) to pay any money judgment
against it within 10 days before the date on which any of its assets may be
lawfully sold to satisfy that judgment; or

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower or any Subsidiary
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii)
the Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of all the Lenders or satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k)                                  Change of Control.  There occurs any Change
of Control.

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is then continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders,

64


--------------------------------------------------------------------------------


(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 with respect to the Borrower, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent, the L/C
Issuer or any Lender.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01                        Appointment and Authority  Each of the Lenders and
the L/C Issuers hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article, other than the provisions
of Section 9.06 which provide for the consent of the Borrower, are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

65


--------------------------------------------------------------------------------


(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or an L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent

66


--------------------------------------------------------------------------------


and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, each L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, subject to the consent of the
Borrower at all times other than during the existence of an Event of Default
(such consent not to be unreasonably withheld or delayed).  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and each L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or any L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 10.04 and 10.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents

67


--------------------------------------------------------------------------------


and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or other agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.04(i) and 2.04(j), 2.10,
10.04 and 10.05) allowed in such judicial proceeding; and

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10,
10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

ARTICLE X.
MISCELLANEOUS

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent

68


--------------------------------------------------------------------------------


shall, unless in writing and signed by each of the Lenders directly affected
thereby and by the Borrower, and acknowledged by the Administrative Agent, do
any of the following:

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02), except
for any such extension made in accordance with Section 2.15;

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the proviso below) any fees or other amounts payable hereunder or under
any other Loan Document; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans and L/C Obligations which
is required for the Lenders or any of them to take any action hereunder;

(e)                                  change the Pro Rata Share or Voting
Percentage of any Lender; or

(f)                                    amend this Section, or Section 2.14, or
any provision herein providing for consent or other action by all the Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of an L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each of the Arranger Fee Letter and the Agent Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
respective parties thereto.  Notwithstanding anything to the contrary herein,
any Lender that has failed to fund any portion of the Committed Loans or
participations in L/C Obligations or Swing Line Loans required to be funded by
it hereunder shall not have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Pro Rata Share of such Lender may
not be increased without the consent of such Lender.

10.02                 Notices and Other Communications; Facsimile Copies.

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

69


--------------------------------------------------------------------------------


(i)                                     if to the Borrower, the Administrative
Agent, an L/C Issuer, or the Swing Line Lender: to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02;

(ii)                                  in the case of notices by the
Administrative Agent, an L/C Issuer, or the Swing Line Lender to a Lender: to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire; and

(iii)                               in the case of notices by the Borrower to a
Lender, an L/C Issuer or the Swing Line Lender: c/o the Administrative Agent, at
the address, telecopier number, electronic mail address or telephone number
specified for the Administrative Agent on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT-RELATED PERSONS (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any
Agent-Related Person have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of

70


--------------------------------------------------------------------------------


Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent-Related Person have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuers, and the Swing Line Lender
may change its address, telecopier, e-mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, telecopier, e-mail address or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer, and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on the Borrower, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(f)                                    Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices if immediately followed by a corresponding Loan Notice in writing)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent or the L/C Issuer to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

71


--------------------------------------------------------------------------------


10.04                 Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the L/C Issuer for all
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, the L/C Issuer and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
or the L/C Issuer, as the case may be, and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
L/C Issuer or any Lender.  The agreements in this Section shall survive the
termination of the Commitments and repayment of all the other Obligations.

10.05                 Indemnification by the Borrower; Reimbursement and
Indemnification by Lenders.

(a)                                  The Borrower shall indemnify each
Agent-Related Person, each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (other than the
Administrative Agent, any L/C Issuer, any Lender or any Swing Line Lender)
arising out of, or relating to, (i) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, or the consummation of the transactions contemplated hereby or thereby,
the relationship of the Borrower, the Administrative Agent, the L/C Issuers and
the Lenders under this Agreement, or, in the case of the Administrative Agent
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are caused by such Indemnitee’s own gross negligence, breach under any Loan
Document, willful misconduct or unlawful conduct, or for any loss asserted
against it by another Indemnitee.

As used in this Section 10.05(a), the following terms having the meanings set
forth below:

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a)

72


--------------------------------------------------------------------------------


violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

(b)                                 Reimbursement and Indemnification by
Lenders.

(i)                                     Each Lender severally agrees to
indemnify upon demand the Administrative Agent, each L/C Issuer and each Related
Party (each such Person being called an “Agent/ Issuer-Related Indemnitee”) (to
the extent not reimbursed by or on behalf of the Borrower and without limiting
the obligations of the Borrower to do so), pro rata, according to each such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) and hold harmless each
Agent/Issuer-Related Indemnitee from and against any and all losses, claims,
damages, liabilities and related expenses (including Attorney Costs), incurred
by or against the Administrative Agent or an L/C Issuer acting in its capacity
as such, or incurred by or against any Related Party of any of the foregoing
acting for the Administrative Agent or an L/C Issuer in connection with such
capacity, arising out of or relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, or the consummation of the transactions contemplated hereby
or thereby, the relationship of the Borrower, the Administrative Agent, the L/C
Issuers, and the Lenders under this Agreement, or the administration of this
Agreement and the other Loan Documents; (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Agent/Issuer-Related Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE AGENT/ISSUER-RELATED INDEMNITEE (all of the foregoing,
collectively, “Indemnified Liabilities”); provided however that no Lender shall
be liable for the payment to an Agent/Issuer-Related Indemnitee of any portion
of such Indemnified Liabilities resulting from any such Person’s gross
negligence or willful misconduct; and provided, further, that no action taken by
the Administrative Agent in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.

(ii)                                  Without limitation of the foregoing, to
the extent that the Borrower for any reason fails to indefeasibly pay any amount
required under Section 10.04 or subsection (a) of this Section 10.05 to be paid
by it to an Agent, Issuer-Related Indemnitee, each Lender severally agrees to
pay to such Agent, Issuer-Related Indemnitee such Lender’s Applicable Percentage

73


--------------------------------------------------------------------------------


(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or an L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or L/C Issuer in connection with
such capacity.

(iii)                               The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.13(f).

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each of them hereby waives, any claim against any
of the other of them, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

(d)                                 Payments.  All amounts due from the Borrower
under Section 10.04 or  this Section 10.05 shall be payable not later than
thirty Business Days after demand therefor and the Borrower’s receipt of (i) the
requesting Person’s certification that it is owed amounts under Section 10.04 or
Section 10.05(a), as the case may be, and the basis thereof, and (ii) reasonably
detailed invoices or statements relating thereto.

(e)                                  Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, an L/C Issuer and the
Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.06                 Payments Set Aside.  To the extent that the Borrower makes
a payment to the Administrative Agent, an L/C Issuer or any Lender, or the
Administrative Agent, an L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, an L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent or the L/C Issuer, as the
case may be, upon demand its applicable share of any amount so recovered from or
repaid by the Administrative Agent or the L/C Issuer, as the case may be, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

10.07                 Successors and Assigns.

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance

74


--------------------------------------------------------------------------------


with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)                                     Minimum Amounts.

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to an Eligible Assignee that is a
Lender, an Affiliate of a Lender, or an Approved Fund, no minimum amount need be
assigned; and

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) prior
to the Revolving Termination Date, such assignment is to (x) a Lender, (y) an
Affiliate of a Lender that is financially capable of performing the obligations
of a Lender under this Agreement or (z) an Approved Fund that is financially
capable of performing the obligations of a Lender under this Agreement and that
agrees with the assignor to be bound by the Assignee Conditions, or (3) after
the Revolving Termination Date, such assignment is to (x) a Lender, (y) an
Affiliate of a Lender or (z) an Approved Fund;

75


--------------------------------------------------------------------------------


(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

(C)                                the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment of Commitments.

The Administrative Agent shall not have any responsibility to ensure compliance
with, or to inquire as to whether an assignee is in compliance with, the
requirement set forth in Section 10.07(b)(iii)(A) as to financial capacity or
the requirement set forth in Section 10.07(b)(iii)(A) that the assignee agree to
be bound by the Assignee Conditions, and responsibility for compliance with such
requirements shall be the responsibility of the assigning Lender.

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500, which amount shall not be for the account of, or reimburseable
from, directly or indirectly, the Borrower except as otherwise provided in
Section 10.16; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver new or replacement Notes to the assigning Lender and the assignee
Lender, and if the assigning Lender holds a Note, it shall, contemporaneous with
the Borrower’s delivery of a new or replacement Note, deliver such Note to the
Borrower, marked “Cancelled”.  Any assignment or transfer (other than any
assignment as security to a Federal Reserve Bank) by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

76


--------------------------------------------------------------------------------


(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, each L/C Issuer and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)                                 Participations.  Any Lender may, without the
consent of, or prior notice to, the Borrower, any L/C Issuer or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each L/C Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clause (b) or (c) of Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections  3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f)                                    Certain Pledges.  Any Lender may at any
time assign, pledge or grant a security interest in all or any portion of its
rights under this Agreement (including under its Notes, if any) to secure
obligations of such Lender to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto; and provided, further, all costs, fees and expenses related to, or in
connection with, any such pledge or grant shall be for the sole account of such
Lender.

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic

77


--------------------------------------------------------------------------------


Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or Wachovia assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America or Wachovia, as
applicable, may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign
as Swing Line Lender.  In the event of any such resignation as an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders one or more successor L/C Issuers or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or Wachovia as an L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America or Wachovia resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.05(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or Wachovia, as applicable, to effectively
assume the obligations of Bank of America or Wachovia, as applicable, with
respect to such Letters of Credit.

10.08                 Confidentiality.  Each of the Administrative Agent, L/C
Issuer, Swing Line Lender and the Lenders (on behalf of itself and each of its
Affiliates or its other Related Parties, and each of its and their directors,
officers, agents, attorneys, employees and representatives) agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and other Related
Parties’, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to (and will agree to) keep such Information
confidential on the terms provided in this Section); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (and each such case,
such Person shall endeavor to notify the Borrower of such occurrence as soon as
reasonably possible following the service of any such process on such Person);
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower, in each case, provided that each such Person first agrees to hold, and
cause to be held, such Information in confidence on the terms provided in this
Section; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to

78


--------------------------------------------------------------------------------


information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. 
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders, the Swing Line Lenders and the
L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.09                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations then
due and owing to such Lender.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

10.10                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum amount, or be computed at
a rate that exceeds the maximum rate, of non-usurious interest permitted by
applicable Law (the “Maximum Rate”).  If the Administrative Agent, any L/C
Issuer, the Swing Line Lender or any Lender shall contract for, charge, receive,
reserve or take interest in an amount or at a rate that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower, and in no event
shall the Borrower or any other Person ever be liable for unearned interest or
ever be required to pay interest in excess of the Maximum Rate.  In determining
whether the interest contracted for, charged, received, reserved or taken by the
Administrative Agent, any L/C Issuer, the Swing Line Lender or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.  If the Laws of the State of Texas are applicable for purposes of
determining the “Maximum Rate”, then that term means the “indicated rate
ceiling” from time to time in effect under Chapter 303 of the Texas Finance
Code.  The Borrower agrees that Chapter 346 of the Texas Finance Code does not
apply to any Borrowing.

10.11                 Counterparts.  This Agreement may be executed in one or
more counterparts and by the different parties hereto on separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.12                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes

79


--------------------------------------------------------------------------------


all prior agreements, written or oral, on such subject matter.  In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent, the L/C Issuer or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

10.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension.

10.14                 Severability.  Any provision of this Agreement and the
other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

10.15                 Foreign Lenders.  Each Lender that is a “foreign
corporation, partnership or trust” within the meaning of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to becoming a Lender
herein, two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax.  Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (c) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person.  If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction.  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent.  The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

80


--------------------------------------------------------------------------------


10.16                 Removal and Replacement of Lenders. 

(a)                                  Under any circumstances set forth herein
providing that the Borrower shall have the right to remove or replace a Lender
as a party to this Agreement, the Borrower may, upon notice to such Lender and
the Administrative Agent, (i) remove such Lender by terminating such Lender’s
Commitment or (ii) replace such Lender by causing such Lender to assign its
Commitment (without payment by such Lender of any assignment fee) pursuant to
Section 10.07(b) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.06(b), they shall be
obligated to remove or replace, as the case may be, all Lenders that have made
similar requests for compensation pursuant to Section 3.01 or 3.04.  The
Borrower shall (w) pay in full the assignment fee specified in Section
10.07(b)(iv) unless otherwise paid by the replacement Lender, (x) pay in full
all principal, interest, fees and other amounts owing to such Lender through the
date of termination or assignment (including any amounts payable pursuant to
Section 3.05), (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer as it may reasonably require with
respect to any continuing obligation to purchase participation interests in any
L/C Obligations then outstanding, and (z) release such Lender from its
obligations under the Loan Documents.  Any Lender being replaced shall execute
and deliver an Assignment and Acceptance with respect to such Lender’s
Commitment and outstanding Credit Extensions.  The Administrative Agent shall
distribute an amended Schedule 2.01, which shall be deemed incorporated into
this Agreement, to reflect changes in the identities of the Lenders and
adjustments of their respective Commitments and/or Pro Rata Shares resulting
from any such removal or replacement.

(b)                                 In order to make all the Lenders’ interests
in any outstanding Credit Extensions ratable in accordance with any revised Pro
Rata Shares after giving effect to the removal or replacement of a Lender, the
Borrower shall pay or prepay, if necessary, on the effective date thereof, all
outstanding Loans of all Lenders, together with any amounts due under Section
3.05.  The Borrower may then request Loans from the Lenders in accordance with
their revised Pro Rata Shares.  The Borrower may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender.  The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.

(c)                                  This section shall supersede any provision
in Section 10.01 to the contrary.

10.17                 Governing Law.

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH

81


--------------------------------------------------------------------------------


JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. 
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.18                 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

10.19                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and each Arranger, are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and each Arranger, and each of their respective Affiliates, on the other
hand, (B) it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) it is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Arranger, and the Borrower each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any other party hereto, any Affiliates of any other party
hereto, or any other Person and (B) none of the Administrative Agent the
Arrangers or the Borrower has any obligation to each other or to their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Administrative Agent, the Arranger and the Borrower hereby
waive and release any claims that they may have against each other with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.  Each of the Administrative
Agent and the Lenders acknowledge and agree that it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.

10.20                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

82


--------------------------------------------------------------------------------


10.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

83


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

ENBRIDGE ENERGY PARTNERS, L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

By:

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:



 

 

 

Shelley A. McGregor

 

 

Senior Vice President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Lender, a L/C Issuer

 

and Swing Line Lender

 

 

 

 

 

 

 

 

 

By:



 

 

 

Shelley A. McGregor

 

 

Senior Vice President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender and a L/C Issuer

 

 

 

 

 

 

 

 

 

By:



 

 

 

Shannan Townsend

 

 

Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS FINANCING INC.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS BANK, FSB, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

EXPORT DEVELOPMENT CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

TORONTO DOMINION (TEXAS) LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

CIBC INC., as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH, as a

 

Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:



 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF LOAN NOTICE

Date:                      ,         

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 4, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Enbridge Energy
Partners, L.P., (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, an L/C Issuer and the Swing
Line Lender.

The undersigned hereby requests (select one):

o  A Borrowing of Loans

o  A conversion or continuation of Loans

 

1.

On

 

(a Business Day).

 

 

 

 

2.

In the amount of $

 

.

 

 

 

 

 

3.

Comprised of

 

.

 

Type of Loan requested

4.

For Eurodollar Rate Loans:

with an Interest Period of        months.

 

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

BORROWER

 

 

 

 

 

 

 

 



By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exh A-1 -- 1
Form of Loan Notice


--------------------------------------------------------------------------------


EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of April 4, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Enbridge Energy Partners, L.P. (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

o  A Borrowing of Swing Line Loans

o  A conversion of Swing Line Loans

 

1.

On

 

(a Business Day).

 

 

2.

In the amount of $

 

.

 

 

3.

Comprised of

 

.

 

 

[Type of Swing Line Loan requested]

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

BORROWER

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exh A-2 -- 1
Form of Swing Line Loan Notice


--------------------------------------------------------------------------------


EXHIBIT B-1

FORM OF LOAN NOTE

                                                    

$

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                                  (the “Lender”), on
the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                                 Dollars
($                 ), or such lesser principal amount of Loans (as defined in
such Credit Agreement) due and payable by the Borrower to the Lender on the
Maturity Date under that certain Second Amended and Restated Credit Agreement,
dated as of April 4, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and the Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit
Agreement.  All payments of principal of and interest on this Note shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein.  During the continuance of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

BORROWER

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Exh B-1 – 1
Form of Loan Note


--------------------------------------------------------------------------------


LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh B-1 – 2
Form of Loan Note


--------------------------------------------------------------------------------


EXHIBIT B-2

FORM OF SWING LINE NOTE

                                                          

$                                                                                                                                                                 
                                          

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [the Swing Line Lender] (the “Swing Line Lender”), at such time or
times as provided in the Credit Agreement referred to below, the principal
amount of                             Dollars ($               ), or such lesser
principal amount of Swing Line Loans (as defined in such Credit Agreement) due
and payable by the Borrower to the Swing Line Lender at such time or times as
provided in that certain Second Amended and Restated Credit Agreement, dated as
of April 4, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and the Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates, and at such times as are specified in the
Credit Agreement.  All payments of principal of and interest on this Note shall
be made to the Swing Line Lender in Dollars in immediately available funds at
the Swing Line Lender’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein.  During the continuance of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swing Line Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Loans made by the Swing
Line Lender shall be evidenced by one or more loan accounts or records
maintained by the Swing Line Lender in the ordinary course of business.  The
Swing Line Lender may also attach schedules to this Swing Line Note and endorse
thereon the date, amount and maturity of its Swing Line Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

Exh B-2 -- 1
Form of Swing Line Note


--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

BORROWER

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Exh B-2 -- 2
Form of Swing Line Note


--------------------------------------------------------------------------------


SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh B-2 -- 3
Form of Swing Line Note


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ____________, ____

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 4, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Enbridge Energy
Partners, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, an L/C Issuer and the Swing
Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________ of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

Use following for fiscal year-end financial statements

1.                                       [Attached hereto as Schedule 1] [Filed
with the Borrower’s Form 10-K for its fiscal year ended __________ ____, 20__]
are the year-end financial statements for the Borrower and its Subsidiaries
required by Section 6.01(a), and attached hereto as Schedule 1a are the year-end
financial statements, adjusted to exclude the assets and operations of
Unrestricted Subsidiaries which financial statements fairly present the
financial conditions, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date for such period,
subject only to the absence of footnotes.

Use following for fiscal quarter-end financial statements

1.                                       [Attached hereto as Schedule 1] [Filed
with the Borrower’s Form 10-Q for its fiscal quarter ended ___________ ____,
20__] are the unaudited financial statements required by Section 6.01(b) for the
fiscal quarter of ___________ ended as of the above date, and attached hereto as
Schedule 1a are unaudited financial statements for the fiscal quarter of
___________ ended as of the above date adjusted to exclude the assets and
operations of Unrestricted Subsidiaries.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a reasonable review of the transactions and condition
(financial or otherwise) of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries during the accounting period covered by the attached financial
statements.

3.                                       A review of the activities of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower and each of its
Subsidiaries and Unrestricted Subsidiaries performed and observed all its
Obligations under the Loan Documents, and

Exh C -- 1

Form of Compliance Certificate


--------------------------------------------------------------------------------


select one:

to the best knowledge of the undersigned, during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.

--or--

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:

4.                                       The financial covenant analyses, and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ____________.

BORROWER

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exh C -- 2

Form of Compliance Certificate


--------------------------------------------------------------------------------


For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Section 7.13 – Leverage Ratio.

Maximum
Leverage Ratio

During an Acquisition Period*:

*If a Specified Acquisition has been or is hereby designated by the Borrower and
the corresponding Acquisition Period is in effect as of the Statement Date, a
separate sheet of paper is to be attached to this Compliance Certificate setting
forth the corresponding Acquisition Closing Date (and if such Acquisition Period
has terminated, the last day of such Acquisition Period), and describing the
transactions that constitute such Specified Acquisition.  Check the applicable
line:

5.50:1.00

__                    The Borrower has previously designated such Specified
Acquisition;

 

or

 

__                    The Borrower hereby designates such Specified Acquisition.

 

 

 

During any Period other than an Acquisition Period:

 

For periods ending on or before March 31, 2009

5.50:1.00

For periods ending on June 30, 2009 and thereafter through March 31, 2010

5.25:1.00

For periods ending on June 30, 2010 and thereafter

5.00:1.00

 

A.                                    Consolidated Funded Debt as Adjusted for
Funded Debt owed by the Borrower to Subsidiaries at Statement Date (calculated
as follows:  A.5 + (without duplication) A.8):

$______________

1.               Consolidated Funded Debt of the Borrower and its Subsidiaries 
at Statement Date (without regard to reduction for applicable Qualifying
Subordinated Indebtedness and Designated Hybrid Securities):

Indicate amount of Indebtedness of Unrestricted Subsidiaries (to be excluded
from line 1): $____________

$______________

 

2.                    Qualifying Subordinated Indebtedness at Statement Date:

(Attach additional information: indicate name(s) of subordinated creditors to
whom Qualifying Subordinated Indebtedness is owed;  summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been
delivered)                                

$______________

 

Exh C -- 3

Form of Compliance Certificate


--------------------------------------------------------------------------------


 

3.                    Face amount of Hybrid Securities at Statement Date:

$______________

4.                    Face amount of Designated Hybrid Securities at Statement
Date (not to exceed 15% of Total Capitalization):

$______________

 

 

 

Total Capitalization at Statement Date: $___________

 

Consolidated Net Worth at Statement Date (used in calculating Total
Capitalization): $__________

 

Indicate amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, subject (as applicable) to year-end audit adjustments
and footnotes (used in computing Consolidated Net Worth): $__________

 

5.                    Consolidated Funded Debt (calculated as follows:  A.1 –
(A.2 + A.4))

$______________

6.                    Funded Debt owed by the Borrower to Subsidiaries

$______________

7.                    Aggregate Qualifying Subordinated Indebtedness that is
included in A.5. above

$______________

8.                    Adjusted Funded Debt owed by the Borrower to Subsidiaries
(calculated as follows:  A.6 – A.7

$______________

 

 

B.                                    Pro Forma EBITDA for Subject Period

$______________

(calculate by adding lines 1 through 7 below)

 

1.                    Consolidated Net Income

$______________

Indicate Consolidated Net Income of Excluded Subsidiaries
(to be excluded from line 1)                                                
$______________

 

2.                    Interest expense

$______________

Indicate interest expense of Excluded Subsidiaries
(to be excluded from line 2)                                                
$______________

 

3.                    Income taxes

$______________

Indicate income taxes of Excluded Subsidiaries
(to be excluded from line 3)                                                
$______________

 

4.                    Depreciation

$______________

Indicate depreciation of Excluded Subsidiaries
(to be excluded from line 4)                                                
$______________

 

5.                    Amortization

$______________

Indicate amortization of Excluded Subsidiaries
(to be excluded from line 5)                                                
$______________

 

6.                    Pro forma adjustment for acquisitions during Subject
Period

$______________

Attach detailed explanation identifying each acquisition and indicating
Incremental EBITDA attributable to it

 

7.                    Material Project EBITDA Adjustments for Subject Period

$______________

Attach detailed explanation identifying each Material Project and indicating
Material Project EBITDA Adjustments attributable to it

 

 

 

Exh C -- 4

Form of Compliance Certificate


--------------------------------------------------------------------------------


 

C.                                    Leverage Ratio (Line A ¸ Line B):

________ to 1.00

 

Exh C -- 5

Form of Compliance Certificate


--------------------------------------------------------------------------------


Quarter-end date:________________

Section 7.03 (Indebtedness of Subsidiaries)

A.           Indebtedness of Non-OLP Subsidiaries

1.               For each incurrence of Indebtedness pursuant to Section
7.03(b)(ii) during the subject quarter, provide the following information:

(a)                                  Date of incurrence,

(b)                                 Principal amount of Indebtedness assumed,
and

(c)                                  Specify to whom the Indebtedness is owed.

2.               For each incurrence of Indebtedness pursuant to Section
7.03(b)(iii) or 7.03(b)(iv) during the subject quarter, please provide the
following information:

(a)                                  Date of incurrence,

(b)                                 Principal amount of Indebtedness incurred,

(c)                                  Specify to whom the indebtedness is owed.

3.               Calculate aggregate amount of Indebtedness outstanding as of
the Statement Date for the Non-OLP Subsidiaries:

 

 

(a)                                  Total amount of Indebtedness outstanding
for the Non-OLP

 

Subsidiaries other than Indebtedness attributable to Excess

 

Swap Termination Value:

$____________

 

 

(b)                                 Ratable Share of Excess Swap Termination

 

Value (line C.3(c)):

$____________

 

 

(c)                                  Total (Line A.3(a) plus Line A.3(b)):

$____________

 

 

4.               Demonstrate compliance with Section 7.15:

 

 

 

(a)                                  Non-OLP Pro Forma EBITDA:

$____________

 

 

(b)                                 Calculate Non-OLP Indebtedness Limitation

 

(.5 times Non-OLP Pro Forma EBITDA (line A.4(a))

$____________

 

 

(c)                                  Is the aggregate amount of Indebtedness
outstanding for the Non-OLP Subsidiaries (line A.3(c)) greater

than the Non-OLP Indebtedness Limitation (line A.4(b))?

 

Yes                            £

 

No                                £

 

 

 

(d)                                 If yes, please answer the following:

 

 

 

(i)                                     State the amount of excess Indebtedness:

$____________

 

Exh C -- 6

Form of Compliance Certificate


--------------------------------------------------------------------------------


 

(ii)                                  How much of the excess Indebtedness is
attributable to

 

Excess Swap Termination Value?

$____________

 

 

(iii)                               Specify in reasonable detail method and
timing of cure of such excess Indebtedness pursuant to Section 7.15:

 

B.             Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries

 

1.               For each incurrence of Indebtedness pursuant to Section
7.03(c)(ii) or 7.03(c)(iii) during the subject quarter, provide the following
information:

 

 

(a)                                  Date of incurrence,

 

 

 

(b)                                 Principal amount of Indebtedness incurred,
and

 

 

 

(c)                                  Specify to whom the Indebtedness is owed.

 

 

 

2.               Calculate aggregate amount of Indebtedness outstanding for the
Operating Partnership and the Operating Partnership Subsidiaries:

 

(a)                                  Total amount of Indebtedness outstanding
for the

 

Operating Partnership and the Operating Partnership

 

Subsidiaries other than Indebtedness attributable to

 

Excess Swap Termination Value:

$____________

 

 

(b)                                 Excess Swap Termination Value (line C.3(b)):

$____________

 

 

(c)                                  Total (line B.2(a) plus Line B.2(b)):

$____________

 

 

TOTAL:

$____________

 

 

3.               Demonstrate compliance with Section 7.16:

 

 

 

(a)                                  State the outstanding consolidated
capitalization

 

of the Operating Partnership and the Operating

 

Partnership Subsidiaries:

$____________

 

 

(b)                                 Calculate the OLP Indebtedness Limitation

 

(.60 times the outstanding consolidated capitalization

 

of the Operating Partnership and the Operating Partnership

 

Subsidiaries (line B.3(a)):

$____________

 

 

(c)                                  Is the aggregate amount of Indebtedness
outstanding for the Operating Partnership and the Operating Partnership
Subsidiaries (line B.2(c)) greater than the OLP Indebtedness Limitation (line
B.3(b))?

Yes                            £

 

No                                £

 

 

 

(d)                                 If yes, please answer the following:

 

 

 

(i)                                     State the amount of excess Indebtedness:

$____________

 

 

 

Exh C -- 7

Form of Compliance Certificate


--------------------------------------------------------------------------------


 

(ii)                                  How much of the excess Indebtedness is
attributable to

 

Excess Swap Termination Value?

$____________

 

 

(iii)                               Specify in reasonable detail the method and
timing of cure of such excess Indebtedness pursuant to Section 7.16:

 

 

 

C.            Excess Swap Termination Value

 

 

 

1.               State net amount of all mark-to-market obligations of all Swap
Contracts

 

to which a Subsidiary of the Borrower is obligated as a counterparty or

 

a guarantor:

$____________

 

 

(A negative number indicates a net aggregate amount owed by Subsidiaries; a
positive number indicates a net aggregate amount owed to Subsidiaries)

 

 

 

2.               Is line C.1 less than negative $150,000,000?

 

Yes                            £

 

No                                £

 

 

 

3.               If yes, calculate the Ratable Share of the amount less than
negative $150,000,000:

 

(a)                                  State aggregate Swap Termination Value of
all Swap Obligations

 

and Guarantee Obligations of Swap Obligations of the

 

Non-OLP Subsidiaries:

$____________

 

 

(b)                                 State aggregate Swap Termination Value of
all Swap Obligations

 

and Guarantee Obligations of Swap Obligations of the Operating

 

Partnership and the Operating Partnership Subsidiaries:

$____________

 

 

(c)                                  The Ratable Share of Excess Termination
Value of the Non-OLP

 

Subsidiaries ((line C.3(a) divided by line C.1) times

 

the amount less than negative $150,000,000):

$____________

 

 

(d)                                 The Ratable Share of Excess Termination
Value of the Operating

 

Partnership and Operating Partnership Subsidiaries

$____________

((line C.3(b) divided by line C.1) times the amount less than

 

negative $150,000,000):

 

 

Exh C -- 8

Form of Compliance Certificate


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Include all applicable subfacilities.

 

Exh D -- 1

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower:               Enbridge Energy Partners, L.P.

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

5.

Credit Agreement:                The Second Amended and Restated Credit
Agreement, dated as of April 4, 2007, among Enbridge Energy Partners, L.P., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer, and the Swing Line Lender

 

 

6.

Assigned Interest[s]:6

 

Assignor[s]7

Assignee[s]8

Facility

Assigned9

Aggregate

Amount of

Commitment/Loans

for all Lenders10

Amount of

Commitment

/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans11

CUSIP

Number

 

 

 

 

 

 

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

[7.

Trade Date:           __________________]12

 

 

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

--------------------------------------------------------------------------------

 

6 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exh D -- 2

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to and]13 Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:]14

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exh D -- 3

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[___________________]15

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(b)(iii), 10.07(b)(v) and 10.07(b)(vi) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.07(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section __ thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

--------------------------------------------------------------------------------

 

15 Describe Credit Agreement at option of Administrative Agent.

 

Exh D -- 4

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exh D -- 5

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF OPINION OF COUNSEL

[REDACTED]

Exh E -- 1

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF SUBORDINATION AGREEMENT

THIS AGREEMENT made as of the ______ day of _____________, ______ by
_______________________, a ________________ (the “Subordinated Creditor”), in
favor of the Administrative Agent, the L/C Issuer and the Lenders (collectively,
the “Senior Lenders”).

WHEREAS Enbridge Energy Partners, L.P., a Delaware limited partnership (the
“Obligor”), is or may become indebted to the Senior Lenders under or in
connection with the Credit Agreement (defined below);

AND WHEREAS the Subordinated Creditor is or may become a lender to the Obligor;

AND WHEREAS the Subordinated Creditor has agreed to postpone and subordinate the
Indebtedness of the Obligor owed to the Subordinated Creditor and listed on
Annex A attached hereto, and all interest, fees and other amounts owing in
connection therewith (the “Obligor Debt”) on the terms and provisions herein set
forth.

NOW THEREFORE, in consideration of the sum of $1.00 now paid by the Senior
Lenders and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditor), the Subordinated
Creditor hereby agrees as follows:

ARTICLE 1
INTERPRETATION

1.1          Definitions

In this Agreement, including the recitals, capitalized terms used herein, and
not otherwise defined herein, shall have the meanings attributed to such terms
in the Second Amended and Restated Credit Agreement dated as of April 4, 2007
among Enbridge Energy Partners, L.P., as Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer
(as such agreement may be amended, modified, supplemented, restated or
refinanced from time to time, the “Credit Agreement”).  In addition, the
following terms shall have the following meanings:

(a)                                 “Beneficiary” means, at each relevant time
of determination, each of (i) the holders of Senior Indebtedness and (ii) the
holders of other senior unsecured debt of the Obligor for the benefit of whom a
subordination agreement in form and substance substantially the same as this
Agreement has been executed and delivered by the Subordinated Creditor and is in
effect (“Other Senior Indebtedness” ) 16; and in each case that any such holders

--------------------------------------------------------------------------------

16 Clause (i) of the definition of “Beneficiary” in the subordination agreement
delivered for the benefit of holders of  Other Senior Indebtedness may read as
follows:  “(i) the holders of Senior Indebtedness for the benefit of whom a
subordination agreement has been executed and delivered by the Subordinated
Creditor and is in effect,”.

Exh F -- 1

Form of Subordination Agreement


--------------------------------------------------------------------------------


or group thereof are represented by an agent, shall mean such agents for the
benefit of such respective holders.

(b)                                “Beneficiary Indebtedness” means, at each
relevant time of determination, the aggregate outstanding amount of Senior
Indebtedness and Other Senior Indebtedness of the Obligor owed to any
Beneficiary.

(c)                                 “Obligor Debt” has the meaning set forth in
the third WHEREAS clause of this Agreement.

(d)                                “Other Senior Indebtedness” has the meaning
set forth in Section 1.1(a).

(e)                                 “Senior Indebtedness” means the aggregate of
all Obligations owing from time to time by the Obligor to the Senior Lenders
under the Credit Agreement and the other Loan Documents, whether present or
future, direct or indirect, contingent or otherwise (including any interest
accruing thereon after the date of filing any petition by or against the Obligor
in connection with any bankruptcy or other proceeding and any other interest
that would have accrued thereon but for the commencement of such proceeding).

(f)                                   “Subordinated Indebtedness” means the
aggregate Obligor Debt owing from time to time by the Obligor to the
Subordinated Creditor, whether present or future, direct or indirect, contingent
or otherwise.

1.2          Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

1.3          Interpretation

In this Agreement:

(a)                                  the terms “this Agreement”, “hereof”,
“herein”, “hereunder” and similar expressions refer, unless otherwise specified,
to this Subordination Agreement taken as a whole and not to any particular
article, section, subsection or paragraph;

(b)                                 words importing the singular number or
masculine gender shall include the plural number or the feminine or neuter
genders, and vice versa;

(c)                                  all references to “Articles” and “Sections”
refer, unless otherwise specified, to articles, sections, subsections or
paragraphs of this Agreement, as the case may be;

(d)                                 words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them; and

(e)                                  all references to the Senior Lenders
include the Administrative Agent, the L/C Issuer and each of the Lenders
individually and any combination thereof.

Exh F -- 2

Form of Subordination Agreement


--------------------------------------------------------------------------------


1.4          Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York.  The Subordinated Creditor irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States Federal courts sitting in Southern District of the State of New York,
without prejudice to the rights of the Senior Lenders to take proceedings in any
other jurisdiction.

1.5                          Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

1.6                          Time of the Essence

Time shall be of the essence of this Agreement.

ARTICLE 2
POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1                          General Postponement and Subordination

Except as specifically provided for in Article 3:

(a)                                  the Subordinated Indebtedness shall be and
is hereby expressly postponed and made subordinate in right of payment to the
prior payment in full in cash of the Senior Indebtedness and termination of the
Commitments under the Credit Agreement; and

(b)                                 the Subordinated Creditor shall not accept
any repayment, prepayment or other satisfaction of all or any portion of the
Subordinated Indebtedness (whether in cash, property or securities) prior to the
payment in full in cash of the Senior Indebtedness and termination of the
Commitments under the Credit Agreement.

2.2                          Priority of Senior Indebtedness on Dissolution or
Insolvency

In the event of any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings (a “Proceeding”) relating to the Obligor, or any of its property
(whether voluntary or involuntary, partial or complete), or any other
marshalling of the assets and liabilities of the Obligor, the Beneficiary
Indebtedness shall first be paid in full in cash before the Subordinated
Creditor shall be entitled to receive or retain any payment or distribution in
respect of the Subordinated Indebtedness.  In such event, in order to implement
the foregoing, but subject always to the provisions of Section 7.1(a):

(a)                                  the Subordinated Creditor shall promptly
file a claim or claims, in the form required in such proceedings, for the full
outstanding amount of the Subordinated Indebtedness, and shall cause said claim
or claims to be approved and all payments and other distributions in respect
thereof to be made directly to the Beneficiaries, ratably according to the

Exh F -- 3

Form of Subordination Agreement


--------------------------------------------------------------------------------


aggregate amounts remaining unpaid on account of the Beneficiary Indebtedness
held by each of them;

(b)                                 the Subordinated Creditor hereby irrevocably
agrees that the Beneficiaries may, at their sole discretion, in the name of the
Subordinated Creditor or otherwise, demand, sue for, collect, receive and
receipt for any and all such payments or distributions, and any such receipts
shall be distributed to the Beneficiaries according to the aggregate amounts
remaining unpaid on account of the respective Beneficiary Indebtedness held by
them, and file, prove and vote or consent in any Proceeding with respect to any
and all claims of the Subordinated Creditor relating to the Subordinated
Indebtedness;

(c)                                  In any bankruptcy or other Proceeding in
respect of the Obligor, the Subordinated Creditor shall not, unless otherwise
agreed by the Beneficiaries, (i) file any motion, application or other pleading
seeking affirmative relief, including without limitation for the appointment of
a trustee or examiner, for the conversion of the case to a liquidation
proceeding, for the substantive consolidation of the Obligor’s bankruptcy case
with the case of any other entity, for the creation of a separate official
committee representing only the Subordinated Creditor or any other form of
affirmative relief of any other kind or nature, or (ii) file any objection or
other responsive pleading opposing any relief requested by any Beneficiary; and

(d)                                 The Subordinated Creditor shall execute and
deliver to the Beneficiaries or their representative such further proofs of
claim, assignments of claim and other instruments confirming the authorization
referred to in the foregoing clause (b), and any powers of attorney confirming
the rights of the Beneficiaries arising hereunder, and shall take such other
actions as may be requested by the Beneficiaries or their representative in
order to enable the Beneficiaries or their representative to enforce any and all
claims in respect of the Subordinated Indebtedness.

Payments Held in Trust

If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities, or other property)
or any security shall be received by the Subordinated Creditor in contravention
of the terms of this Agreement, such payment, distribution or security shall not
be commingled with any asset of the Subordinated Creditor, shall be held in
trust for the benefit of, and shall be paid over or delivered or transferred to,
the Beneficiaries, or their representative, ratably according to the aggregate
amounts remaining unpaid on account of the Beneficiary Indebtedness held by each
of them, for application to the payment of all Beneficiary Indebtedness then
remaining unpaid, until all such Beneficiary Indebtedness shall have been paid
in full.

Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Senior Lenders shall have received full payment
of the Senior Indebtedness in cash, all Letters of Credit shall have terminated
and all Commitments of the Senior Lenders under the Credit Agreement shall have
irrevocably terminated.

Exh F -- 4

Form of Subordination Agreement


--------------------------------------------------------------------------------


2.3                          Legend on Subordinated Debt Instruments

The Subordinated Creditor shall, substantially simultaneously with the execution
and delivery hereof, cause a conspicuous legend to be placed on each of the
instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument and the indebtedness evidenced hereby is subordinated, in the
manner and to the extent set forth in an agreement dated ____________, ____ (as
such agreement may from time to time be amended, restated, modified, or
supplemented, the “Subordination Agreement”), by the maker and payee of this
instrument in favor of Bank of America, N.A. as Administrative Agent for the
“Lenders” referred to therein, to all Senior Indebtedness as defined therein),
and each holder of this instrument, by its acceptance hereof, shall be bound by
the Subordination Agreement.”

and upon request by the Administrative Agent deliver a copy of each of the
instruments evidencing Subordinated Debt, as so marked, to the Administrative
Agent within 60 days following such request.

2.4                          Application of Payments

All payments and distributions received by the Senior Lenders in respect of the
Subordinated Indebtedness, to the extent received in or converted into cash, may
be applied by the Senior Lenders first to the payment of any and all expenses
(including reasonable legal fees and expenses) paid or incurred by the
Administrative Agent in enforcing this Agreement, or in endeavoring to collect
or realize upon any of the Subordinated Indebtedness or any collateral security
therefor, and any balance thereof shall, solely as between the Subordinated
Creditor and the Senior Lenders, be applied by the Senior Lenders in such order
of application as the Senior Lenders may from time to time select, toward the
payment of the Senior Indebtedness remaining unpaid.

ARTICLE 3
PERMITTED PAYMENTS

3.1                          Permitted Payments

At any time other than during the continuation of a Default or Event of Default
under the Credit Agreement, the Subordinated Creditor shall, subject to
Section 2.2, be entitled to receive payments on account of any Subordinated
Indebtedness in accordance with the terms of such Subordinated Indebtedness.

ARTICLE 4
SUBROGATION

4.1                          Restriction on Subrogation

The Subordinated Creditor shall not exercise any rights which it may acquire by
way of subrogation or contribution under this Agreement, as a result of any
payment made hereunder or otherwise, until this Agreement has ceased to be
effective in accordance with Section 7.1(a).

Exh F -- 5

Form of Subordination Agreement


--------------------------------------------------------------------------------


4.2                          Transfer by Subrogation

If (a) the Administrative Agent on behalf of the Senior Lenders receives payment
of any of the Subordinated Indebtedness, (b) the Senior Indebtedness has been
paid in full in cash and (c) there are no further Letters of Credit outstanding
and no further Commitments outstanding under the Credit Agreement, then the
Senior Lenders will each, at the Subordinated Creditor’s request and expense,
execute and deliver to the Subordinated Creditor appropriate documents, without
recourse and without representation or warranty (except as to their right to
transfer such Senior Indebtedness and related security free of encumbrances
created by the Senior Lenders), necessary to evidence the transfer by
subrogation to the Subordinated Creditor of an interest in its Senior
Indebtedness and any security held therefor resulting from such payment of the
Subordinated Indebtedness to the Administrative Agent.

ARTICLE 5
DEALINGS WITH BORROWER

5.1                          Restriction Dealings by Subordinated Creditor

Except with the prior written consent of the Administrative Agent with the
consent of the Required Lenders, the Subordinated Creditor shall not:

(a)                                  assign all or any portion of the
Subordinated Indebtedness in favor of any Person other than the Senior Lenders
unless such Person has agreed in writing with the Administrative Agent to be
bound by the provisions hereof in the place and stead of the Subordinated
Creditor; or

(b)                                 commence, or join with any other Person in
commencing, any Proceeding respecting the Obligor or any Subsidiary of the
Obligor.

5.2                          Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, the Subordinated Creditor
acknowledges each of the Senior Lenders shall be entitled to:

(a)                                  lend monies or otherwise extend credit or
accommodations to the Obligor as part of the Senior Indebtedness or otherwise;

(b)                                 agree to any change in, amendment to, waiver
of, or departure from, any term of the Credit Agreement or any other Loan
Document including, without limitation, any amendment, renewal or extension of
such agreement or increase in the payment obligations of the Obligor under any
such Loan Documents;

(c)                                  grant time, renewals, extensions, releases,
discharges or other indulgences or forbearances to the Obligor in respect of the
Senior Indebtedness;

(d)                                 waive timely and strict compliance with or
refrain from exercising any rights under or relating to the Senior Indebtedness;

(e)                                  accept or make any compositions,
arrangements, plans of reorganization or compromises with any Person as any of
the Senior Lenders may deem appropriate in connection with the Senior
Indebtedness;

Exh F -- 6

Form of Subordination Agreement


--------------------------------------------------------------------------------


(f)                                    change, whether by addition,
substitution, removal, succession, assignment, grant of participation, transfer
or otherwise, any of the Senior Lenders;

(g)                                 acquire, give up, vary, exchange, release,
discharge or otherwise deal with or fail to deal with any security interests,
guaranties or collateral relating to any Senior Indebtedness, this Agreement or
any other Loan Document or allow the Obligor or any other Person to deal with
the property which is subject to such security interests, guaranties or
collateral, all as the Senior Lenders may deem appropriate; and/or

(h)                                 abstain from taking, protecting, securing,
registering, filing, recording, renewing, perfecting, insuring or realizing upon
any security interests, guaranties or collateral for any Senior Indebtedness;
and no loss in respect of any of the security interests or guaranties received
or held for and on behalf of the Senior Lenders, whether occasioned by fault,
omission of negligence of any kind, whether of the Senior Lenders or otherwise,
shall in any way limit or impair the liability of the Subordinated Creditor or
the rights of the Senior Lenders under this Agreement;

all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lenders hereunder.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

6.1                          Representations and Warranties

The Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

(a)                                  the Subordinated Creditor is a
[corporation] duly incorporated or amalgamated, as the case may be, and validly
existing under the laws of its jurisdiction of incorporation or amalgamation, as
the case may be;

(b)                                 the Subordinated Creditor has all necessary
[corporate] power and authority to enter into this Agreement;

(c)                                  the Subordinated Creditor has taken all
necessary [corporate] action to authorize the creation, execution, delivery and
performance of this Agreement;

(d)                                 this Agreement constitutes a valid and
legally binding obligation of the Subordinated Creditor, enforceable against the
Subordinated Creditor in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and general equity
principles; and

(e)                                  neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions hereof (i) will result
in a violation of the articles or by-laws of the Subordinated Creditor or any
resolutions passed by the board of directors or shareholders of the Subordinated
Creditor or any applicable law, order, judgment, injunction, award or decree;
(ii) will result in a breach of, or constitute a default under, any loan
agreement, indenture, trust deed or any other material agreement or instrument
to which the

Exh F -- 7

Form of Subordination Agreement


--------------------------------------------------------------------------------


Subordinated Creditor is a party or by which its or its assets are bound; or
(iii) requires any approval or consent of any governmental authority having
jurisdiction except such as have already been obtained and are in full force and
effect.

ARTICLE 7
CONTINUING SUBORDINATION

7.1                          Continuing Subordination; Reinstatement

This Subordination Agreement shall create a continuing subordination and shall:

(a)                                  remain in full force and effect until the
Senior Lenders have received payment in cash of the full amount of the Senior
Indebtedness, all Letters of Credit have terminated and no further Commitments
are outstanding under the Credit Agreement; provided however, that Section
5.1(b) shall remain in effect until 91 days after such time;

(b)                                 be binding upon the Subordinated Creditor
and its successors and assigns; and

(c)                                  inure, together with the rights and
remedies of the Senior Lenders, to the benefit of and be enforceable by the
Senior Lenders and their successors and assigns for their benefit and for the
benefit of any other Person entitled to the benefit of any Loan Documents from
time to time, including any permitted assignee of some or all of the Loan
Documents.

Subordinated Creditor agrees that following such termination this Subordination
Agreement shall be automatically reinstated if for any reason any payment made
on the Senior Indebtedness is rescinded or must be otherwise restored by any
Senior Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

7.2                          Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

7.3                          Acknowledgment of Documentation

The Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Credit Agreement and all other Loan Documents.  The
Subordinated Creditor shall ensure that the Obligor provides such copies as the
Subordinated Creditor wishes to receive of all amendments, modifications or
supplements to any of the aforementioned documents and of any other documents,
instruments or agreements which are executed in the future pursuant to which
Senior Indebtedness may arise.  None of the Senior Lenders shall in any manner
have any obligation to ensure such receipt nor shall lack of receipt in any way
affect the absolute and unconditional nature of the Subordinated Creditor’s
obligations hereunder in respect of the Senior Indebtedness thereby created or
arising.

Exh F -- 8

Form of Subordination Agreement


--------------------------------------------------------------------------------


ARTICLE 8
GENERAL PROVISIONS

8.1                          Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement.  All
such notices to the Subordinated Creditor may be given to the Borrowers on
behalf of the Subordinated Creditor and shall be sufficiently delivered if so
given.

8.2                          Amendments and Waivers

(a)                                  No provision of this Agreement may be
amended, waived, discharged or terminated orally nor may any breach of any of
the provisions of this Agreement be waived or discharged orally, and any such
amendment, waiver, discharge or termination may only be made in writing signed
by the Administrative Agent on behalf of the requisite Senior Lenders, or by the
Senior Lenders, and if such amendment is intended to bind the Subordinated
Creditor, by the Subordinated Creditor.

(b)                                 No failure on the part of any party to
exercise, and no delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof unless specifically waived in writing, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

(c)                                  Any waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall be effective
only in the specific instance and for the specific purpose for which given and
shall not in any way be or be construed as a waiver of any future requirement.

8.3                          Assignment by Lenders

The Subordinated Creditor acknowledges and agrees that each of the Senior
Lenders shall have the right to assign, sell, participate or otherwise transfer
all or any portion of its rights and benefits under the Loan Documents
(including this Agreement) without the consent of the Subordinated Creditor. 
This Agreement shall extend to and inure to the benefit of each of the Senior
Leaders and their respective successors and permitted assigns.

8.4                          Assignment and Certain Other Actions by
Subordinated Creditor

Until payment in full of the Senior Indebtedness, the Subordinated Creditor
shall not, without the prior written consent of the Senior Lenders (which
consent may be arbitrarily withheld), (a) accelerate the maturity of the
Subordinated Indebtedness to a date that is earlier than six (6) months after
the Maturity Date as defined in the Credit Agreement; (b) take any collateral
security or guarantees for any Subordinated Indebtedness; or (c) sell, assign,
transfer, endorse, pledge, encumber or otherwise dispose of any of the
Subordinated Indebtedness, unless the Subordinated Creditor gives the
Administrative Agent written notice thereof and such sale, transfer,
endorsement, pledge, encumbrance or other disposition is to an Affiliate of the
Obligor and is made expressly subject to this Subordination Agreement.

Exh F -- 9

Form of Subordination Agreement


--------------------------------------------------------------------------------


8.5                          Further Assurances

The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the terms of this Agreement.

8.6                          Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

8.7                          Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF the Subordinated Creditor has caused this Agreement to be
executed by its duly authorized representative(s) as of the date first above
written.

 

 

 

 

 



Per:

 

 

 

Name:

 

 

Title:

 

 

 

 

Per:

 

 

 

Name:

 

 

Title:

Exh F -- 10

Form of Subordination Agreement


--------------------------------------------------------------------------------


ACKNOWLEDGMENT

The undersigned hereby acknowledges the terms of the above Subordination
Agreement and covenants not to participate in any violation thereof.

ENBRIDGE ENERGY PARTNERS, L.P.

 

 

 

By:

Enbridge Energy Management, L.L.C., as

 

 

delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Exh F -- 11

Form of Subordination Agreement


--------------------------------------------------------------------------------


ANNEX A

Indebtedness

 

Exh F -- 12

Form of Subordination Agreement


--------------------------------------------------------------------------------